 586DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBrown & Sharpe Manufacturing Company and Dis-trict Lodge 64, International Association OfMachinists & Aerospace Workers, AFL-CIO,and its Local Lodges 883, 1088 and 1142 andLocal No. 119, International Federation of Pro-fessional & Technical Engineers, AFL-CIO.Cases 1-CA-19224, 1-CA-19690, 1-CA-19958, 1-CA-20283, 1-CA-20291, 1-CA-20304, 1-CA-20508, 1-CA-21560, and 1-CA-19567August 28, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn Apnl 5, 1989, Administrative Law JudgeBenjamin Schlesinger issued the attached decisionThe General Counsel and the Charging Party filedexceptions and supporting briefs The Respondentfiled a cross-exception and supporting argumentand a brief in support of the decision of the admin-istrative law judge, in opposition to the exceptionsof the General Counsel and the Charging Party,and in reply to the briefs in support of exceptionsThe National Labor Relations Board has delegat-ed its authonty in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions, cross-exception,and briefs and has decided to affirm the judge's nil-mgs, findings, and conclusions as modified and todismiss the complaint in its entirety1 The judge found, and we agree for the reasonsstated below, that certain allegations of bad-faithbargaining by the Respondent are barred by Sec-tion 10(b) of the Act The allegations at issue arethat the Respondent engaged in surface bargainingby insisting, without valid economic considerations,on certain proposals as absolute, without which itcould not reach any agreement As more fully setforth in section I of the judge's decision, thecharges involving these allegations initially weredismissed by the Regional Director on the groundthat the investigation showed that the Respondent'sproposals were advanced because of lawful busi-ness considerations The General Counsel affirmedthe Regional Director's dismissal on appeal Ap-proximately 2 years later, the General Counsel re-instated the charges in light of evidence discoveredin the investigation of a new unfair labor practicecharge concerning David Waterman, the Respond-ent's former industrial relations directorThe evidence consists of minutes and positionpapers of the Respondent's steering committee,dated from March to September 1981, concerningpreparations for negotiations for a new contract in299 NLRB No 89September 1981 1 The General Counsel argues thatthese documents show that the Respondent's con-tract proposals were not advanced for lawful busi-ness reasons The General Counsel contends thatunder the rationale of Ducane Heating Corp ,2 theRespondent's failure in the initial investigation todisclose documents which contradict its assertionthat its proposals were legitimate, as well as its in-tentional nuscharactenzation of the proposals as ab-solutes, amount to fraudulent concealment of oper-ative facts warranting the tolling of the 10(b) limi-tation periodWe find no ment in this argument Having re-viewed the evidence allegedly concealed, we findthat it does not sufficiently support the charge soas to warrant extending the 10(b) limitation periodThe Board similarly rejected the General Counsel'sattempt to reinstate a charge outside the 10(b)period in Duff-Norton Go, 275 NLRB 646 (1985)In that case, a charge alleging that the Respondentdischarged employee Pnvette in violation of Sec-tion 8(a)(3) and (1) was dismissed Approximately16 months later the General Counsel reinstated thecharge because the Respondent's former supervi-sor, Tucker, gave an affidavit indicating that hehad set Pnvette up for discharge by tamperingwith certain machines The Board, citing DucaneHeating Corp, supra, noted that a dismissed chargemay be reinstated outside the 6-month limitationperiod of Section 10(b) if a respondent fraudulentlyconceals operative facts underlying the violation al-leged However, the Board concluded that therewas nothing in the Duff-Norton case which war-ranted extending the limitations proviso Reviewingthe evidence proffered by the General Counsel, theBoard found that even assuming Supervisor Tuckertampered with the machines as alleged and thatthis, in part caused the production of defectiveparts, Tucker's action would have affected Pnvetteonly indirectly because he inspected parts but didnot produce them Further, the Board found thatTucker's tampering would not have explained allof the defects or the delay in discovering defectsthat the Respondent had cited as reasons for dis-charging Pnvette In such circumstances, theBoard found there was an insufficient nexus be-tween Tucker's asserted tampering and Pnvette'sperformance of his inspection duties so as to con-clude that the Respondent fraudulently concealedthe operative facts pertaining to Pnvette's dis-charge In essence, the Board held that the evi-dence must sufficiently support the charge before it1 All dates are in 1981 unless otherwise indicated2 273 NLRB 1389 (1985), enfd mem 785 F 2d 304 (4th Or 1986) BROWN & SHARPE MFG CO587,can be used as a basis for extending the 10(b)period-We make the same holding here After reviewingthe evidence the General Counsel seeks to intro-duce, we find that even viewing the evidence in alight most favorable to the General Counsel's posi-tion, it does not support a finding that the Re-spondent advanced proposals as genuine absoluteswhen it actually did not consider the proposals tobe important to its operations The evidence, there-fore, does not warrant the conclusion that the Re-spondent concealed the operative facts pertainingto its bargaining intentions either by mischaracter-izmg its proposals as absolutes or by failing to dis-close the steering committee minutes and positionpapersThe General Counsel's argument focuses on theRespondent's proposals concerning job preference3and mandatory transfers which led to a stalematein negotiations The General Counsel points to onedocument, dated June 1, entitled "PositionPaper/Job Preference" and to another dated May29, entitled "Position Paper Transfers" Accordingto the steering committee minutes, these papers aswell as five other position papers were presented tothe committee at its June 1, 1981 meetingThe paper on job preference describes the con-cept as having its roots in the incentive systemwhere the equipment an employee operated signifi-cantly affected his earning ability The paper statesthat when the incentive system was dropped in1967, employees began to exercise job preferencein order to improve their working conditions, e g,get assigned to less demanding equipment in cleanrooms The history section of the paper ends as fol-lowsFor the last three years the company andUnion have been constantly battling over jobpreference with each party trying to erode theother party's position The Company has at-tempted to build favorable past practiceswhich would negate the job preference pastpractice The Union has been in a challengeposition, grieving whenever they find theCompany not honoring job preference TheCompany is looking for a grievance to takeforward to arbitration to destroy the conceptof job preference while the Union is looking'Job preference or machine seniority gives an employee the right toexercise semonty to obtain an assignment to a specific job or machinewhich could not be operated by another employee The employee as-signed to the machine can not be assigned to a different machine eventemporanly, unless the employee's assigned machine remains idle duringthe transfer This exercise of seniority is called machine seniority in theproduction and maintenance unit and job preference in the office clericalswut The proposals and discussions in negotiations on this Issue for thetwo units were substantially the samefor a grievance to arbitrate with which theycan win job preferenceThe paper goes on to state that a survey of manag-ers in the Machine Tool Division and the IndustrialProducts Division indicated that the managers "feltthat job preference had minimum cost impact butwas a general annoyance The absence of job pref-erence would make the managers' job easier"With regard to negotiating objectives, the paperconcludes "The Company should not negotiateconcermng job preference since failure at the nego-tiations table would severely weaken the compa-ny's case if we decided to arbitrate it" The paperends with the following summaryJob preference is an issue best addressed bythe establishment of favorable past practiceShop management does not feel job preferencesignificantly affects the cost of operating theshop This feeling is based on the knowledgeof shop managers that an employee that exer-cises job preference and cannot perform thejob they have transferred to can be disciplinedand dischargedThe minutes of the June 1, 1981 meeting indicatethat a final decision was not taken on whether jobpreference should be raised in negotiations Underthe heading of job preference, the minutes state"Both Bill Masser and Howard Geyer said theymight want to review this again even though it wasrecommended that it be dropped "4The position paper on transfers begins with thefollowing historyManagers have been able to use lack ofwork, temporary and company request trans-fers with very few problems Some managershave used the company request transfer as away to avoid notification of the union for alack of work situationThe union has not held us to our contractualobligations in regard to a five-day notice priorto layoff if the employee was to be transferreddue to lack of workAfter reviewing the contract language on transfers,the paper ends with the following summary "It isthe opinion of this Committee that we can effec-tively deal with the current contract language"The minutes of the June 1, 1981 meeting againindicate that a final decision was not taken on theissue of transfers Under the heading "Transfers,"the minutes state "The position paper stated that* Masser was vice president and general manager of the IndustrialProducts Division Geyer was vice president in charge of the MachineTool Division 588DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmanagers could live with the language as it is, and,again, Bill Masser and Howard Geyer expressedconcern that we still may want to change the lan-guage"Negotiations for the new contract began on Sep-tember 4 The minutes of the September 10 steeringcommittee meeting contain another position paperon job preference It states there has been a signifi-cant increase in the Union's attempt to solidify jobpreference Under the heading "Cost Benefit," thepaper states "Substantial psychological impact formanagement More effective utilization of employ-ees within labor grade resulting in a 3 percent to 5percent productivity improvement (1 2 million sav-ingsŠlabor plus fnnge benefits )" The paper pre-dicts that the Union's response will be "extremelyemotional" and evaluates the risk of proposing theelimination of job preference as "High Poll for allwork assignments within labor grade If the Com-pany does not prevail, job preference becomes afact" The paper ends with the following recom-mended positionsOnly address the question if we intend totake a strike on the issueEliminate "transfer" and add "permanent"Within an occupational code managementwill make all machine assignments with its dis-cretionStrike issueThe September 10 minutes also contain a docu-ment entitled "Recommended First Proposal" Thisdocument identifies certain high-risk issues Con-cerning job preference, it statesJob preference was the highest-risk itemidentified by the Company Negotiating Com-mittee If the Company proposes elimination ofjob preference and does not succeed, the con-cept of job preference will no longer be anissue of past practice, but, in fact, an operatingcondition in the plant, whereby employeeswould be able to select their jobŠi e, machineor permanent assignment, whenever an open-ing occurred on their shift within labor gradeIt is the Committee's assessment that if theUnion takes a case of job preference to arbitra-tion, the company will lose the case If theCompany is going to propose elimination ofjob preference, it is the committee's recom-mendation that the Company be prepared for asix-month stnke, plus a high economic settle-ment The Company Negotiating Committeemakes the following recommendations on JobPreferencea If the Company intends to stay in RhodeIsland for an extended period, the eliminationof job preference should be proposed, and theCompany should be willing to take a six-month strike to achieve it with high econom-icsb If the Company proposes elimination ofjob preference and it is not achievable duringthese negotiations without a strike, and as aresult of that the Company decides that it willmove within a few years, the Company shouldnot be willing to take a strike over job prefer-enceThe September 10 minutes also include a posi-tion paper on "Company Request Transfers" Thispaper identifies involuntary company request trans-fers as a negotiating objective Under the heading"Cost Benefit," it states "Would have to work thejumor employee for temporary lack of work Utili-zation of skills Because most of skills are groupedthere is a limited utility in mandatory transfers out-side seniority groups Flexibility Improve Produc-tivity" The paper states that the risk of proposingmandatory transfers is "high" and recommendsfour company positionsCompany Request transfers will be mandato-ryCompany Request transfers for 30 workingdays per quarter for good business reasonCompany Request transfers of 30 workingdays per employee for the life of this agree-mentMandatonly transfer a person for a specifiedperiod of time to another seniority group withthe same occupational codeThe document setting forth the recommendedfirst proposal also lists mandatory transfers as ahigh-risk issue and statesMandatory Transfers was identified as a high-nsk proposal The Company Committee feelsthat with the proper safeguards and a Unionrecommendation, mandatory transfers wouldbe acceptable by the membership with a rea-sonable economic packageThe General Counsel contends that these docu-ments show that in June 1981, job preference andmandatory transfers were nomssues for the Re-spondent, that job preference in fact had been re-jected because of its minimum cost impact TheGeneral Counsel argues that the documents there-fore contradict the Respondent's assertions duringbargaining that job preference and mandatorytransfers were issues which for legitimate businessreasons it considered absoluteWe find no merit in the General Counsel's posi-tion Even assuming the existence and authenticity BROWN & SHARPE MFG CO589of the steering committee position papers and min-utes as an expression of the Respondent's bargain-ing intentions, we find that these documents do notsupport a finding that job preference and mandato-ry transfers were nomssues for the RespondentWith respect to job preference, the June 1 posi-tion paper does not describe it as an unimportantmatter Instead, the paper stresses that the Re-spondent and the Union struggled over this issuefor 3 years, with the Respondent attempting tobuild a practice which would negate the job prefer-ence past practice and the Union challenging eachsuch attempt Nor does the paper indicate that therecommendation to drop the issue from negotia-tions was based on its minimum cost impactRather, the paper states that job preference shouldnot be negotiated because "failure at the negotia-tions table would severely weaken the Company'scase if we decided to arbitrate it"Although the June 1 paper refers to the insignifi-cant cost effect of job preference, this is not citedas a reason to drop the issue from negotiationsRather, the paper reports that it is the opinion ofshop managers that although job preference is ageneral annoyance which makes their jobs harder,it did not significantly affect operating costs Theshop managers' feelings that the cost effect of jobpreference was insignificant was attributed to theirknowledge that they could discipline and dischargean employee who did not perform the job he hadgotten through job preference Higher level man-agement's assessment of cost is not mentioned inthe paperFinally, the minutes of the June 1 steering com-mittee meeting indicate that contrary to the Gener-al Counsel's assertion, the issue was not rejected inJune Rather, two higher level managers, Masserand Geyer, were recorded as stating they mightwant to review it again even though the positionpaper recommended that it be droppedA review of the September 5 position paper onjob preference and the September 10 recommendedfinal proposal does not show a shift in the Re-spondent's evaluation of the importance of theissue, but rather a shift in the strategy for dealingwith it Both the June and September positions ex-press awareness of the danger of losing the issue innegotiations The June paper, however, recom-mends dropping job preference from negotiations,while the September documents recommend raisingthe issue but only if the Respondent intends to stayfor an extended period in Rhode Island and is will-ing to take a 6-month strike with a high economicsettlementThe September documents also show a shift inthe cost assessment of job preference We fail tosee, however, how this shift indicates, as the Gen-eral Counsel urges, that the Respondent found aninsignificant cost impact in June but inexplicablyfound a significant impact in September As notedabove, the June position was based on shop manag-ers' feelings that the cost was insignificant becausethey would be able to discipline or discharge anemployee who was not performing the job he gotthrough job preference It was not presented as aview held by all sections of management Nor werethe recommendations of the June paper acceptedby the full steering committee In contrast, the Sep-tember paper is attributed to the full steering com-mittee, including higher levels of management, andasserts that the elimination of job preference wouldhave a "substantial psychological impact for man=agement" and would result in a 3 to 5 percent pro-ductivity improvement We see nothing mherentlycontradictory between an opinion of lower levelmanagement that the cost is insignificant because ofthe ability to discipline and discharge employees,and a higher level management opinion that thecost is significant because of the psychologicalimpact on management and the utilization of em-ployees within labor gradeFinally, even assuming the position in the June 1paper contradicts the September position, the Gen-eral Counsel's argument fails because the recom-mendations of the June 1 paper were not adoptedat the June 1 meeting of the steering committee andthus cannot be viewed as an expression of the Re-spondent's position on job preference at that timeOur review of the documents on mandatorytransfers leads to the same conclusion The May 29position paper on transfers states that managershave had very few problems with them It is silenton the question of cost impact As was the casewith job preference, the recommendation of thepaper to stay with the current contract languageon transfers was not accepted by the full steeringcommittee The minutes for the June 1 meetingstate that Masser and Geyer expressed concern thatthe Company might want to change the languageThe documents indicate, therefore, that there wasno determination in June that transfers were not anissue for negotiationsThe September position paper and recommendedfinal proposal are attributed to the full steeringcommittee The position paper states that mandato-ry transfers would result in utilization of skills,flexibility, and improved productivity The recom-mended final proposal acknowledges that mandato-ry transfers is a high-risk proposal but expresses theview that with proper safeguards and a umon rec-ommendation, the membership would accept itwith a reasonable economic package We see no in- 590DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDherent contradiction between this position and theMay 29 position which made no attempt to analyzecost factors and merely stated that the managershad few problems with transfers and could livewith the current contract languageFurther, as was the case with job preference, wefind that even assuming the position of the May 29paper contradicted the September position, theGeneral Counsel's case is not established becausethe recommendation of the May 29 paper was notadopted at the June 1 steering committee meetingand thus cannot be viewed as an expression of theRespondent's intentions concerning transfers at thattimeAccordingly, our review of the steering commit-tee position papers and minutes does not support afinding that the Respondent advanced proposals innegotiations as absolutes based on valid businessconsiderations, when the Respondent had in factdetermined that the proposed items were not im-portant and did not require change from the ex-pired contract Because the documents do not sup-port the allegation that the Respondent engaged insurface bargaining, the Respondent's failure to dis-close them, or its characterization of its proposalsas legitimate absolutes, could not amount to afraudulent concealment of the operative facts un-derlying the alleged violation of Section 8(a)(5) 5For these reasons, we agree with the judge's con-clusion that the allegations of the complaint whichare based on the unfair labor practice charges inCases 1-CA-19224, 1-CA-19567, and 1-CA-19690must be dismissed because the General Counsel hasnot established that the 10(b) limitations periodshould be extended2 The judge further found, and we agree, thatthe Respondent did not violate Section 8(a)(5) and(1) of the Act by refusing to reveal to the Unionthe names of current employees who were strikereplacements We disagree with his finding, howev-er, that the Respondent violated Section 8(a)(5) bywithholding from the Union the names of strike re-placements who had been terminatedWith respect to the Union's request for thenames of current employees, the judge noted testi-mony that there were two mass demonstrations inwhich people were injured and property was dam-aged, that a van exploded, and that the GeneralCounsel issued a complaint alleging 28 separate in-cidents of conduct by the Union including threatsof bodily harm, rock throwing, arson, detonating6 In light of this conclusion, we find It unnecessary to rely on thejudge's application of Dwane Heating Corp, supra Chairman Stephenswould rely both on the analysis under Duff-Norton Ca, 275 NLRB 646(1985), set out above and on the judge's analysis under Dwane HeatingCorp, supra See his dissent in Kanaku Co, 293 NLRB 435, 437-441(1989)explosive devices, and assault 6 The judge alsonoted that although most of the violence tookplace at or near the Respondent's facilities, someemployees were harassed at their homes and somewere assaulted at places where they met to car-pool The judge finally noted that at the hearingthe Union neither denied that these acts of violenceoccurred nor denied that it was responsible forthem The judge found that in this setting, the Re-spondent had a reasonable basis for believing thatthe Union was fostering the violence He conclud-ed that there was, therefore, a clear and presentdanger that the Union would continue the violenceand there was a substantial reason for the Respond-ent to withhold the names of current employees 7We agree with this analysisRegarding the refusal to give the names of termi-nated strike replacements, however, the judgefound that because there was an attempt to disruptthe Respondent's busmess by preventmg the Re-spondent's employees from reportmg to work,there would be little purpose for the Union tocommit violence against employees who were nolonger working for the Respondent and not report-ing to work The judge concluded there was,therefore, no clear and present danger that theUnion would take action against terminated em-ployees and that the Respondent had no justifica-tion for withholding their namesThe Respondent argues, on cross-exception, thatthe judge's conclusion concerning terminated em-ployees is inconsistent with his conclusion concern-ing current employees The Respondent stressesthat there was uncontradicted evidence of massiveviolence at the plant and that employees werebeing harassed and assaulted away from the plantThe Respondent argues that in these circumstancesthere is no basis for the judge's finding that noclear and present danger existed that the Unionwould take action against replacements and linecrossers even after termination of employment Wefind merit in this argumentThe Union did not deny at the hearing thatwidespread violence occurred at the plant or thatstrike replacements or line crossers were harassedand assaulted away from the plant Nor did it denyresponsibility for these acts With such evidence ofviolence directed against strike replacements, oc-curring not only at the picket line but at theirhomes and other places away from the plant, we6 The judge found that although the Informal settlement of the case in-volving these allegations did not constitute a confession of liability, therewas nevertheless enough proof to convince the Regional Director toIssue a complaint7 Burkart Foam, 283 NLRB 351, 356 (1987), enfd 848 F 2d 825 (7thCir 1988), and Safehte Glass, 283 NLRB 929, 948-949 fn 26 (1987) BROWN & SHARPE MFG CO591find that there is a clear and present danger thatviolent action might be taken against those who re-placed strikers regardless of whether they contin-ued to work or had been terminated We, there-fore, find that the Respondent had a substantialreason for withholding the names of strike replace-ments who had been terminated and did not violateSection 8(a)(5) of the Act by refusing to revealthose names to the UnionORDERThe complaint is dismissedJoseph F Griffin, Esq , for the General CounselWilliam R Powers, Esq and Thomas C Keeney, Esq(Powers, Karsch Kinder, Inc ), of Providence, RhodeIsland, for the RespondentRaul L Lovett, Esq and Marc Gursky, Esq (Lovett, Mor-gera, Schefnn & Gallogly), of Providence, RhodeIsland, for Charging Party MachinistsRichard A Skolnik, Esq , of Providence, Rhode Island,for Charging Party EngineersDECISIONFINDINGS OF FACT AND CONCLUSIONS OF LAWI THE UNFAIR LABOR PRACTICE CHARGESBENJAMIN SCHLESINGER, Administrative Law JudgeOn November 5, 1981, Charging Party District Lodge64, International Association of Machinists & AerospaceWorkers, AFL-CIO (Union) filed an unfair labor prac-tices charge m Case 1-CA-19224 allegmg that Respond-ent Brown & Sharpe Manufacturing Company violatedSection 8(a)(1) and (5) of the National Labor RelationsAct, 29 U S C • 151 et seq , by refusing to bargain ingood faith with the Union The charge stated that "[O]nor about September 4, 1981 and continuing since, [Re-spondent] engaged in an anti-union animus campaign byregressive bargaining, by refusing to discuss wages andmajor economic benefits unless and until other proposalscalling for reductions in previously enjoyed senioritybenefitsand union representation rights had been re-solved [and Respondent] bargained in bad faith de-signed to preclude acceptance of a collective bargainingagreement between the parties, refused to negotiate on[Respondent's] `absolutes,' circumvented the Union'selected bargaining agents, [and] dealt directly with theemployees, for the purposes of undermining the Union'smajority status with its membership"On December 28, 1981, the Acting Regional Directorof Region 1 refused to issue a complaint His dismissalletter stated, in part, as follows[W]ith respect to the allegation that [Respondent]engaged in regressive bargaining, I conclude fromthe investigation that there is no evidence that [Re-spondent] made proposals for revisions in the jobtransfers and reassignments for the purpose of frus-trating or impeding the collective bargaining proc-ess Rather, it appears from the investigation that al-though these proposals may have been unpalatableto the Union, they were nevertheless advanced by[Respondent] only because of the lawful businessconsideration of attempting to increase productionand achieve other lawful endsWith respect to the allegation that [Respondent] re-fused to discuss its own proposals, or "absolutes,"the evidence revealed in the course of the investiga-tion does not support the allegation Rather, it ap-pears from the investigation that those items werefreely and frequently discussed by the Union and[Respondent] at various times in the negotiationsThe Union appealed the dismissal to the Office of Ap-peals, which on January 29, 1982, denied the appeal forthe reasons set forth by the Acting Regional DirectorOn October 18, 1981, the employees represented bythe Union went on strike, and employees represented byCharging Party Local No 119, International Federationof Professional 8c Technical Engineers, AFL-CIO (Engi-neers) honored the Union's picket line On February 17,1982, the Engineers filed an unfair labor practice chargem Case 1-CA-19567 against Respondent alleging that onor about February 15, 1982, Respondent locked out theEngineers' members who reported to work, sought to re-quire such members to apply unconditionally for rein-statement to employment on an individual basis in viola-tion of the parties' collective rights and collective-bar-gaining agreement, and failed to negotiate in good faithOn April 8, 1982, the Regional Director dismissed thischarge, finding that Respondent could require the em-ployees who honored the picket line to execute writtenapplications for reinstatement He also found that Re-spondent could have permanently replaced them Implic-it in that conclusion was a finding tht the Union's strikewas an economic stnke and that the Engineers' memberswere striking in sympathy with economic strikers Thus,Respondent did not lock them out or unlawfully denythem reinstatement because it had replaced many ofthem and there was no work available for the remainderof them The Engineers filed no appeal from the Region-al Director's refusal to issue a complaintThe Union filed a new unfair labor practice charge onJune 14, 1982, in Case 1-CA-19958 On July 29, 1982,the Regional Director refused to issue a complaint re-garding the allegation that Respondent violated Section8(a)(1) and (5) of the Act by unilaterally implementing inApril and May 1982 various changes in working condi-tions He found that negotiations for a renewal contractwere at impasse when Respondent announced and imple-mented these changes, which were reasonably encom-passed within its preimpasse proposals That was based inpart upon the findings in Cases 1-CA-19224 and 1-CA-19690 that Respondent did not engage in bad-faith bar-gaining The latter case involved another charge filed bythe Union on March 18, 1982, alleging that Respondentviolated Section 8(a)(1) and (5) of the Act by engagingin dilatory tactics by refusing to meet and postponingmeetings, by engaging in regressive bargaining by repeat-edly escalating its contractual demands, withdrawing andthen resubmitting proposals, and advising the Union after 592DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDit had signified agreement to specific proposals that Re-spondent was reconsidering its demands, by proposingthat employees hired since the stnke be given a differentseniority listing from its regular employees, by placing adeadline on its latest offer, and by threatening to refuseto meet with the Union The Acting Regional Directordismissed this charge on April 28, the Union appealed,and the Office of Appeals denied the appeal on June 16,1982The Regional Director also dismissed the allegation inCase 1-CA-19958 that Respondent violated Section8(a)(5) and (1) of the Act by refusing to negotiate theterms of the entire agreement and insisting on discussingonly the proposed subcontracting of work by Respond-ent Respondent settled the remaining allegations of thecharge by informally agreeing that, in the absence of abona fide impasse, it would not make unilateral changesof wages, hours, or working conditions provided for inits expired collective-bargaining agreements with theUnion and agreed to rescind and give no further effect tocertain changes it made in May 1982 and thereafter TheUnion appealed from that settlement and the RegionalDirector's dismissal of the remaining allegations of thechargeAll these proceedings were reviewed after the Unionfiled a new unfair labor practice charge on September29, 1982, in Case 1-CA-20283 There, the Union chargedthat Respondent had continued to refuse to bargain ingood faith, as followsSince on or about July 30, 1982 the Union becameaware that prior to the commencement of negotia-tions Mr David Waterman, former Industrial Rela-tions Director for [Respondent], was terminated by[Respondent] for refusing to carry out a bargainingposition designed to preclude reaching agreementwith the Union in collective bargaining, by meansinconsistent with and in violation of the NationalLabor Relations ActAlmost a year later, on September 27, 1983, the Officeof Appeals sustained in part and denied in part theUnion's appeals, as followBased on newly-discovered evidence producedduring the supplemental investigation ordered mCase No 1-CA-20283 on February 8, 1983, it wasconcluded that the dismissals of Cases Nos 1-CA-19224 and 1-CA 19690 should be reconsidered, suasponte Winer Motors, Inc , 265 NLRB No 185, Cali-fornia Pacific Signs, Inc , 233 NLRB 450 After a fullconsideration of all of the evidence presented inCases Nos 1-CA-19224, 19690, 19958, 20283, and20508, it was concluded that [Respondent's] con-duct during the collective bargaining negotiationscommencing in September 1981 raised Section8(a)(1) and (5) issues warranting Board consider-ation based on record testimony developed at ahearing before an Administrative Law Judge Inas-much as there is reasonable cause to believe that thestrike which commenced on October 18, 1981 wasan unfair labor practice strike, ab num, it wasdeemed unnecessary to determine whether theunfair labor practices alleged in Case No 1-CA-19958 converted the stnke at that time In view ofour determination that the stnke was an unfair laborpractice stnke, the settlement in Case No 1-CA-19958 was deemed inadequate and the Union'sappeal thereof is sustainedThe broad complaint in this proceeding followed onDecember 7, 1983 1II THE PARTIES, JURISDICTIONRespondent's answer admits, and I find, that it is andhas been at all times material herein a Delaware corpora-tion with it principal office and place of business at Pre-cision Park, Town of North Kmgstown, County ofWashington, and State of Rhode Island (North King-stown facility), where it engages, through as two divi-sions-machme tools and industrial products-m themanufacture, sale, and distribution of precision machinetools and related products Respondent also, until De-cember 22, 1982, maintained another division at Grey-stone, in the Town of North Providence, County ofProvidence, and State of Rhode Island (Greystone facili-ty) In its operations, Respondent has caused large quan-tities of metals, steel, tools, and instruments unsed by itin the manufacture of precision machine tools to be pur-chased and transported in interstate commerce from andthrough various States of the United States other thanRhode Island and has caused substantial quantities ofprecision machine tools to be sold and transported fromits facilities in interstate commerce During 1981 and1982 Respondent sold and shipped goods valued inexcess of $50,00 directly to points outside Rhode IslandI conclude, as Respondent admits, that it is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the ActSince in or about 1947, Local Lodges 1088 and 1142 ofthe Union have been and are, by virtue of Section 9(a) ofAct, the certified exclusive collective-bargaining repre-sentative of the following described unit for collectivebargaining about rates of pay, wages, hours of employ-ment, and other conditions of employment, which unit isappropriate for the purposes of collective bargainingwithm the meaning of Section 9(b) of the ActAll production and maintenance employees of Re-spondent employed at its North Kingstown andGreystone facilities, exclusive of clerical employees,employees represented by the Engineers, guards andall supervisors as defined in the ActI The other relevant docket entries are as follows The unfair laborpractice charge in Case 1-CA-20291 was filed on September 30, 1982,the charge in Case 1-CA 20291 was filed an September 30, 1982, thecharge in Case I-CA-20304 was filed by Local Lodges 1142, 1088, and883 of the Union on October 4, 1982, and the charges in Cases 1-CA-20508 and 1-CA-21560 were filed by the Union on December 8, 1982,and November 10, 1983, respectively The complaint was amended bythe Acting Regional Director for Region 1 on December 29, 1983, andwas later amended at the hearing, which commenced on January 30,1984, was held in Providence, Rhode Island, and various dates in 1984-1985 and 1987-1988, and concluded on January 19, 1988 BROWN & SHARPE MFG CO593Since in or about 1953, Local Lodge 833 of the Unionhas been and is, by virtue of Section 9(a) of the Act, thecertified exclusive collective-bargaining representative ofthe following described unit for collective bargainingabout rates of pay, wages, hours of employment, andother conditions of employment, which unit is appropri-ate for the purposes of collective bargaining within themeaning of Section 9(b) of the ActAll clerical employees of Respondent employed atits North Kingstown and Greystone facilities, exclu-sive of production and maintenance employees, em-ployees represented by the Engineers, guards andall supervisors as defined in section 2(11) of theActRespondent has recognized the respective LocalLodges in successive and separate collective-bargainingagreements, one series for its production and mainte-nance unit, another for its clerical employees, the mostrecent agreements being effective by their terms fromOctober 18, 1979, to October 18, 1981, and all agree-ments having been negotiated by the Umon on behalf ofand as agent for its Local Lodges I conclude, as Re-spondent admits, that the Union, its Local Lodges 883,1088, and 1142, and the Engineers are labor organiza-tions within the meaning of Section 2(5) of the ActIII THE ALLEGED UNFAIR LABOR PRACTICESA Preliminary Matters, Section 10(6)On July 29, 1981, the Umon on behalf of its LocalLodges requested bargaining for new agreements, andbargaining began on September 4, 1981, and continueduntil October 18, 1983 From the content of the unfairlabor practice charges quoted above, one need not divinethat bargaining was very difficult However, before evenarnvmg at the point of possibly boring the reader withwho said what at each of the bargaining sessions that areinvolved in this proceeding, I must answer the GeneralCounsel's and the Union's briefs which attack Respond-ent's bargaining strategies from their inceptionAt the opening of the hearing, Respondent moved todismiss numerous paragraphs of the consolidated com-plaint based on Section 10(b) of the Act, which providesin relevant part[N]o complaint shall issue based upon any unfairlabor practice occurring more than six months priorto the filing of the charge with the Board and theservice of a copy thereof upon the person againstwhom such charge is madeRespondent argued that then General Counsel WilliamLubbers had no authority 2 years later to reinstate thecharges, because the early unfair labor practice chargeshad been dismissed, no appeal had been taken by the En-gineers, and the dismissals of .the Union's charges hadbeen appealed to and denied by the Office of AppealsHowever, I found that he did have authority CaliforniaPacific Signs, 233 NLRB 450 (1977), upon which herelied, rejected a respondent's contention that Section10(b) barred the reinstatement of a dismissed chargebased on newly discovered evidence The Board stated,at 451Section 10(b) of the Act provides that no com-plaint shall issue based on any unfair labor practiceoccurring more than 6 months prior to the filing ofa charge with the Board This section, however, re-lates only to the actual filing of charges and, once acharge has been timely filed, the control over, anddisposition of, that charge is vested exclusively withthe General Counsel pursuant to Section 3(d) of theAct The General Counsel thus has virtually unlim-ited discretion to proceed on such timely filedcharges as he deems fit4 and, in the absence of ashowing of abuse of the discretion, the Board willnot interfere with General Counsel's exercise there-of4 See Silver Bakery Inc of Newton, 150 NLRB 421 (1964)Winer Motors, 265 NLRB 1457 (1982), which expresslyoverruled Silver Bakery, also appeared to support theGeneral Counsel's authority There, the Board held thatthe Regional Director could not revoke her earlier ap-proval of the withdrawal of a timely filed charge afterthe 10(b) 6-month period had expired, but stated, at1457-1459[W]e are guided by the Board's longstanding recog-nition of the proviso in Section 10(b) as being a 6-month statute of limitations Where such a clearlimitations period has been created by Congress, wefind that the Board exceeds its authority to allowthe General Counsel to ignore such a limitationsperiod on equitable grounds In reaching this con-clusion, we agree with the First Circuit's assessmentwhen it denied enforcement of our Order in SilverBakery [351 F 2d 37 (1965)] that reinstatement ofcharges beyond the 10(b) period based on equitableconsiderations was created out of whole cloth andthatFrom the standpomt of respondents, for whomSection 10(b) was enacted, we can think of nogood reason why the mere filing of a chargewhich is withdrawn with the consent of theBoard, so that no proceedmgs are pending,should leave in the Board a roving discretion todetermine that so-called equities warrant the rein-stitution of the proceedings without limit of timeThe fact that the Board may feel that its discre-tion is benignly exercised cannot answer the clearpurpose of a statute of limitations [351 F 2d at39][W]here a respondent fraudulently conceals from acharging party the operative facts underlying a vio-lation of the Act, the limitations period does notbegin to run until the charging party knows orshould have known of such operative facts 12 Sucha rule, however, clearly had no application to thecase before us where the alleged discnmmateeswere not ignorant of the alleged violation within 594DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe limitations period Further, we take issue withour dissenting colleagues' position that our decisionhere unduly rewards respondents for deceiving theGeneral Counsel concerning the motive for ornature of its misconduct It is a rare case where arespondent agreed with a charging party's assess-ment that respondent engaged in conduct violativeof the Act Rather, in most cases, respondent deniesthe misconduct alleged or proffers an explanation,and the General Counsel must decide if the evi-dence is sufficient to sustain the charging party'sposition If so, the General Counsel issues a com-plaint, if not, he dismisses the charge In otherwords, the denial of the misconduct by the respond-ent should not be and is not dispositive of thecharge12 Local 825. International Union of Operating Engineers AFL-CIO (Building Contractors Association of New Jersey), 228 NLRB276 (1977), cited in the dissent, is a case which turned on theBoard's interpretation of the facts, the majority finding that thecharging party withdrew his charge in reliance on respondent'sfalse statements concerning its luring hall rules, and the dissentfinding that there was no fraud Involved and thus no reason to tollthe limitations period This case clearly has no application or rel-evance to the situation here In Local 825, respondent allegedlygave a false explanation to the charging party as to the reason forhis nonreferral which induced him to withdraw his charge Here,the Board investigated the charge, determined that it was lackingin merit, and solicited a withdrawal That the Respondent did notconfess to unfair labor practices during the original investigationbut, rather, denied the allegations or profferred an economic de-fense, does not constitute the type of "fraud" warranting reinstitu-tion of a charge in spite of the 6-month limitation of Sec 10(b)NLRB v Don Burgess Construction Corporation. d/b/a BurgessConstruction, Builders and Donald Burgess and Verlon Hendrix.d/b/a V & B, 569 F 2d 378 (9th CV 1979), enfg 227 NLRB 765(1977), Pullman Building Company, 251 NLRB 1048 (1980), andPlumbers and Steamfitters Local No 4a United Association of Jour-neymen and Apprentices of Plumbers and Pipelining Industry of theUnited States and Canada, AFL-CIO (Mechanical Contractors Asso-ciation of Washington), 242 NLRB 1157 (1979), cited by our col-leagues, are similarly distinguishable In Don Burgess, the chargingparty union was not aware that Respondent was even employingcarpenters, let alone nonunion ones In Pullman, the ChargingParty union was unaware that respondent was operating a non-union jobsite In Plumbers and Steamjitters Local No 40, the charg-ing party was unaware that his name had been removed from ahiring hall list and the Administrative Law judge noted that, insuch cases, "the six month limitation period does not begin to rununtil the unlawful activity has become known to thecharging party NLRB v Allied Products Corporation RichardBrothers Division, 548 F 2d 644, 650 (6th Cu. 1977) " 242 NLRB at1161 [Emphasis supplied ] Thus, in all these cases, the 10(b) periodwas tolled because the charging party did not have reason to be-lieve that an unfair labor practice had been committed and, there-fore, had not filed a charge Our colleagues appear to mistakenlyequate these situations with those in which, as here, the GeneralCounsel has belatedly determined that a complaint should Issue onan already-withdrawn chargeNor does a denial of allegations previously made constitutefraudulent concealment See Dayco Corporation v Firestone Tire &Rubber Co, 386 F Supp 546, 549 (DC Ohio 1974), affd subnom Dayco Corporation v Goodyear Tire & Rubber Company, 523F 2d 389 (6th Ce. 1975) Yet as pointed out by the First Circuit inNLRB v Silver Bakery of Newton, 351 F 2d at 39, our colleagueshave "created out of whole cloth" an ill-defined standard thatwould permit the revival of long-deceased charges whenever alle-gations of equitable considerations are raisedBecause the Union's and the Engineers' charges weretimely filed and had not been withdrawn, and becausethe Waterman charge allegedly contained newly discov-ered evidence, I denied Respondent's 10(b) motionThere was a second part of its motion to dismiss thoseallegations on the equitable ground that the GeneralCounsel's earlier dismissals had led Respondent toassume that the strike was economic As a result, Re-spondent claimed that it then hired permanent replace-ments for its economic strikers Now, Respondent con-tended, with the change of the General Counsel's posi-tion 2 years later, Respondent might be liable for a mostsubstantial liability to both the permanent replacementsand the stnkers if I found that the strike was an unfairlabor practice strike I reserved ruling on this part of Re-spondent's motion Furthermore, after review of the par-ties' briefs, I withdrew my prior denial of Respondent's10(b) motion Instead, I reserved decision on it until Ihad heard the entire case, so that I could assess whetherthe General Counsel had, in the words of California Pa-cific Signs, abused his discretion by reinstating the previ-ously dismissed chargesRespondent filed a special appeal from my ruling, andthe Board stayed the hearing in this proceeding Almosta year later, the Board, acting on mistaken assumptionthat I had demed Respondent's motion, reversed my de-cision and remanded the same to me with instructions toreconsider it in light of its then 2-week-old decision inDucane Heating Corp, 273 NLRB 1389 (1985), enfdmem 785 F 2d 304 (4th Or 1986), which severely limit-ed Cahfornia Pacific Signs and much of the rational ofWiner Motors This hearing reconvened to receive testi-mony solely on the issues raised by Ducane HeatingDucane Heating involved the revocation of a prior dis-missal of a charge based on evidence newly discoveredafter the 10(b) period had expired The Board found nosubstantial distinction between a withdrawn unfair laborpractice charge, as in Winer Motors, and one that hadbeen dismissed, and refused to permit the reinstatementof any charge "outside the 6-month limitations period ofSection 10(b) absent special circumstances in which a re-spondent fraudulently conceals the operative facts under-lying the alleged violation Where there is a fraudulentconcealment, the limitations period begins to run whenthe charging party knows or should have known of theconcealed facts" 273 NLRB at 1390 I now restate andreaffirm the Order I issued1 The earlier dismissal of portions of the complaintIn preparation for the collective-bargaining negotia-tions in 1981, Respondent formed a steering committeewhich examined various provisions of the then subsistingcollective-bargaining agreements, assessed their impor-tance to the parties, decided whether Respondent shouldpropose changes, and predicted what would be theUnion's reaction to those changes Subcommittees pre-pared position papers and the steering committee heldmeetings and kept minutes Central to the complaint's al-legation of surface bargaining was that, among otherthings, Respondent insisted that certain "absolutes"•proposals which dealt with the issues of job preferenceand machine seniority and mandatory transfers of em-ployees•had to be contained in any new agreement BROWN & SHARPE MFG CO595It was only after the Union filed the Waterman charge(Case 1-CA-20283) and Waterman complied with an in-vestigtory subpoena, that the General Counsel developeda new theory Respondent's management personnel hadexamined and analyzed these proposals in preparation forcollective bargaining and initially deemed them to be in-significant to Respondent's operation of its businessHowever, they also opined that the Union would findthe proposals so touchy that, if Respondent failed towithdraw them, the Union would strike, a result which,both the General Counsel and the Union contend, Re-spondent desired Thus, Respondent deviously inducedthe Umon to strike over contractual provisions whichwere meaningless to Respondent but were of greatest im-portance to the Umon•all to rid itself of the Union 2The alleged proof, the "smoking gun," consisted of thesteering committee's minutes and position papers Thesewere, m the words of the General Counsel's letter, the"newly discovered evidence"If that characterization was correct, Ducane Heatingdictated that I grant Respondent's 10(b) motion, becausenewly discovered evidence was no longer legally suffi-cient to justify reconsideration of closed proceedings anddismissed charges The General Counsel and the Union,therefore, had to make an argument different from theone relied upon by General Counsel Lubbers Their ar-gument, tailored to Ducane Heating, was that Respond-ent fraudulently concealed the existence of the docu-ments during the course of the Region's mvestigation ofthe early unfair labor practice charges I held that a re-spondent, including Respondent herein, has no obligationto cooperate with the General Counsel in the investiga-tion of an unfair labor practice charge It may supply noinformation whatsoever, if it so desires It may merelystate its position, without providing sworn statements orwitnesses who will be mterrogated under oath, or it maychoose to cooperate and provide requested witnesses toanswer all questions But, as the Board noted in WinerMotors, mvanably a respondent will deny the commissionof any unfair labor practice, and that alone does not con-stitute "fraudulent concealment"In this proceedmg, Respondent produced witnesseswho sought to convmce and persuade the Region's fieldattorney that it did nothing wrong and, more specifical-ly, that it bargained in good faith It provided, as re-quested, bargaining notes, correspondence, and the pro-posals and counterproposals It described what occurredat the negotiations and its reasons for taking the positionsthat it did When asked what the term "absolutes"meant, Respondent answered and related what it appliedto and why it was applied Although it made no mentionof any position papers, the Union had made the field at-torney aware of the existence of the steering committeeby the Union Because the "absolutes" constituted thecore of the dispute, I could not excuse his failure to askRespondent for all documents which related to the "ab-solutes" or to the steering committee If Respondent had2 Although not determinative of the motion or this proceeding, it isfair to note that Respondent counters this argument by contending thatits =nal position was rejected after further study and review and that Ittruly and in good faith believed that the "absolutes" were of utmost un-portance to its continued, successful operationsanswered that there were none, its response may wellhave constituted a fraudulent concealment Kanalas Go,293 NLRB 435 (1989) But there was no demand, andthere was no duty imposed upon Respondent to produceposition papers or the steering committee's minutes oranything else, unless the field attorney made thatdemandFraudulent concealment involves a duty to reveal anoperative fact In his brief opposing Respondent'smotion, counsel for the General Counsel cited Black'sLaw Dictionary, 5th edition, West Publishmg Co, todefine the term as "The hiding or suppression of a mate-rial fact or circumstance which the party is legally ormorally bound to disclose The test of whether fail-ure to disclose material facts constitutes fraud is the ex-istence of a duty, legal or equitable, arising from the rela-tion of the parties, failure to disclose a material fact withintent to mislead or defraud under such circumstancesbeing equivalent to actual 'fraudulent concealmentCounsel for the General Counsel and the Union citedmany decisions supporting their view that somehow Re-spondent had a duty to reveal the existence of the nun-utes and position papers I found none of them helpfulRather, there has been no showing whatsoever that Re-spondent had a duty to reveal anythingA concealment, if any, must be fraudulent There wasno proof that Respondent committed any fraud Therewas no misstatement because the important questionswere never asked and the pertinent information wasnever demanded All that was present was Respondent'sfailure to tell the field attorney about minutes and paperswhich might have contradicted the bona fides of its posi-tion that it truly desired the "absolutes," rather than pro-posed them solely as a means to create an impasse andcause a strike However, as the Board said in WinerMotors, it is a rare case where a respondent agrees that ithas violated the Act and it is typical that a respondentdenies a violation and proffers an explanation for its con-duct If this were an 8(a)(3) discharge case, the GeneralCounsel would have the Board authorize reinstatementof a charge anytime she later finds some new or addi-tional evidence that an employer was motivated by theemployee's union activities There is no doubt that suchevidence is newly discovered, but Ducane Heating nolonger permits that to justify the reinstatement of acharge There must be a fraudulent concealment, andthat, I found, was lacking in this proceedingAccordingly, I dismissed the allegations of the com-plaint which were based upon the unfair labor practicecharge filed and later dismissed in Cases 1-CA-19224, 1-CA19567, and 1-CA-19690 One dismissed allegationwas that the strike was an unfair labor practice strike abinitio The Union's allegation in Case 1-CA-19958 thatthe strike was converted to an unfair labor practice stnkehad not been considered Therefore, I gave the GeneralCounsel the right to move to amend the complaint to en-compass allegations arising out of the charges whichwere not subject to Section 10(b) of the Act I also gavethe parties the right to move for reconsideration of thescope of my order Only Respondent did so I deniedRespondent's motion, but I restated my intention to con- 596DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsider the remaining allegations of the complaint only tothe extent that they occurred within 6 months of thefiling of any surviving charge I specifically noted thatthere was nothing that prohibited the parties from intro-ducing the newly discovered evidence, as well as otherevidence, as background to the charges which remainedin the complaint Rikal, Inc v NLRB, 721 F 2d 402, 405(1st Cu 1983) The General Counsel, the Union, and theEngineers requested the Board to grant special permis-sion to appeal from my order The Board denied permis-sion2 The scope of this decisionAlmost the entire brief of the Union is premised on itsrequest that I decide this proceeding as if I never grant-ed Respondent's motion The General Counsel's briefcontends that Respondent engaged in surface bargainingfrom the commencement of negotiations and that theUnion struck to protest that unfair labor practice 3 Ex-plicit in the Union's brief and implicit in the GeneralCounsel's is a request that I disregard my Ducane Heat-ing order I decline to do so To rule otherwise not onlywould disregard what I have held to be Board law butalso would undermine the Board's refusal to permit theparties to appeal 4The Board knew, at the time I reserved judgment onRespondent's 10(b) motion, that it had Ducane Heatingunder consideration In what all must agree was an un-usual action, the Board stayed the hearing in this pro-ceeding in the middle of a tnal day The Board vacatedthe stay when it reversed my order, which the Board be-lieved denied Respondent's 10(b) motion, and the Boarddirected that I reconsider the motion based on its thenrecent Ducane Heating decision Thus, the Board musthave thought that the resolution of the 10(b) issue wasimportant enough not only to interrupt the hearing butalso to redirect the focus of the hearing to at least a par-tial disposition of the proper scope of the complaint 5Indeed, when I dismissed a major portion of the com-plaint, and the parties requested special permission toappeal, the Board did not hold that I erred It assuredlywas aware that I did not intend to find violations on anyallegation that was time-barred, and it did not direct meto consider the allegations which I had dismissed Inthese circumstances, I will neither reverse myself norconsider issues which are no longer before meThus, the complaint does not allege that the Union'sstrike was an unfair labor practice strike from its incep-tion It alleges only that the strike was prolonged by the3 This is utterly inconsistent with her contention that, because of myDucane Heating ruling and the Board's denial of her request for specialpermission to appeal, she would not address the allegation that theUnion's strike was an unfair labor practice strike from its inceptionThe Board's Order permits the parties to renew their discontent withmy Ducane Heating order by filing exceptions to this decision, so theBoard has by no means left the General Counsel and the Union without aremedy5 Respondent's reply brief to the Board on It original request for spe-cial permission to appeal to the Board made that point "Respondentmust endure weeks of what may well be unnecessary hearing before theAdministrative Law Judge, must affirmatively defend against time barredcharges, and will continue to be exposed to contingent liability of awe-some proportions"unfair labor practices which remain in the complaintFurthermore, because the strike started well outside the10(b) penod, Board law does not permit me to find thatthe strike was an unfair labor practice strike GreenvilleCotton Oil Go, 92 NLRB 1033 (1951), affd sub nomAmerican Federation of Grain Millers v NLRB, 197 F 2d451 (5th Cif 1952) Therefore, I must find that the em-ployees' strike against Respondent was an economicstrike If the strike was prolonged by Respondent's com-mission of unfair labor practices, the strike, as alleged inthe remaining portion of the complaint, would then beconverted into an unfair labor practice strikeMy mina' point of reference is about February 28,1982, because that is 6 months before the filing of thefirst unfair labor practice charge which survived Re-spondent's 10(b) attack and is a convenient date to beginto detail the parties' negotiations However, because thecomplaint alleges not only surface bargammg but alsounilateral changes, it is still necessary to summarize theearlier negotiations to understand that the parties werenot in agreement on February 28, 1982, what areas werein dispute, how the parties perceived of the possibility ofreconciling their positions, how the parties had treatedtheir proposals and how they had revised them or re-mained adamant, and how all these facts affected theright of Respondent to make the unilateral changes interms and conditions of employment and engage in otherconduct that, the General Counsel contends, caused thestrike to be converted into an unfair labor practice strikeB The Early Negotiations, the Absolutes, the Strike,and the Unresolved IssuesThe negotiations between the Union and Respondentbegan on September 4, 1981, when the Union proposedincreases to practically every provision of the collective-bargaining ageement,6 what may be charitably character-ized as a "soup to nuts" wish list for higher wages,'double time, triple time, more holidays,8 and sick days,improved vacation and other benefits, better medical,dental, and life insurance, better pensions,9 severancebenefits, eased eligibility for benefits, increased shift dif-ferentials, simplification of the arbitration procedure, ad-ditional union stewards, and the like Perhaps historiansof the labor movement in the United States will lookupon the Union's proposals as the norm for the first fullyear of the new Reagan administration Workers hadbecome accustomed to demanding more and more bene-fits and higher and higher wages•and generally getting'Although two agreements are involved, one for the production andmaintenance unit and the other for the office clerical unit, I will refer toboth as one agreement because there is no useful purpose for differentiat-ing between them Furthermore, I will not differentiate between the ne-gotiations for the two units in September and early October, which wereheld separately, because the nature of the proposals and the discussions atthe separate negotiations were substantially the same7 The Union proposed a 13-percent wage Increase in each of the 2years of its proposed agreement, together with a cost-of-hying clause• This, at least, appears to be the effect of the Union's demand that aholiday which falls on Saturday would be celebrated on the precedingFriday9 The pension plan provided a benefit of 59 per month per year ofservice The Union sought an Increase to $11 in the first year of theagreement and $12 in the second BROWN & SHARPE MFG CO597much of what they wanted•but the new Republican ad-ministration, starting with its response to the air trafficcontrollers' strike, evoked some new thinking by indus-try, and these negotiations, although not necessarily theharbinger of a tougher attitude which was to prevailduring the next 7 years, if not more, represented some-thing profoundly differentManagement, too, had its wishlist of takeaways, aword that may not have been as familiar in 1981 as it istoday As negotiations proceeded, it should have becomeevident that Respondent's list had not been proposed, asoften happens, solely as a bargaining device to persuadethe Union to reduce or drop some of its demands Thistime, Respondent made some of its proposals with theexpressed intention of not withdrawing them " On Sep-tember 18, Richard Jocelyn, Respondent's principal ne-gotiator, prefaced his presentation of proposals by notingthe less than vigorous state of Respondent's business andcertain of its product lines, analyzing the wages andworkers' productivity during the expiring agreement,and stating that it was his objective to reduce inefficien-cies and increase flexibility to permit Respondent to meetits competition and face the next 10 years He threatenedthat these negotiations were the most serious since 1967,when Respondent successfully negotiated the eliminationof the incentive system, but he added that Respondentdid not intend to offer a small raise•wages were notgoing to be an issue Among his written proposals wereRespondent's right to establish working schedules with-out any limitation, to establish and change starting timesof employees, and to require junior qualified employeesto work on holidays and during Respondent's annual va-cation and Christmas shutdown 11 Respondent wantedthe ability, if there were a layoff, to offer an employeeother work and did not want to be required, as it thenwas, to give 5 days' notice It wanted to be able toaccept the offer of a senior employee to be laid offbefore a junior employee, without having to seek theconsent of the Union It wanted to eliminate the require-ment that it had to conduct timestudies whenever an em-ployee claimed that the work standards were inaccurateand the Umon's shop steward agreedJocelyn had two other proposals, not yet writtenThese became the major obstacles to an agreement Thefirst was that Respondent could require employees toaccept temporary transfers, and they need not consent tothe transfers, as in the past The second was the abolitionof machine seniority, job preference,12 and permanentjob assignment Although these terms had a different sig-nificance years before, when Respondent maintained an'• I recognize that the original complaint alleged that Respondent pro-posed certain provisions, which it knew were predictably unacceptable tothe Union, with the fixed intention of frustrating agreement, as part of itssurface bargaining conduct For whatever purpose, Illegal or legal, Re-spondent wanted certain of these proposals in its new agreeement11 An employee could take time off later by mutual agreement be-tween Respondent and the employee12 The distinction between machine seniority and job preference issimply one that pertains to the different bargaining units Machine senior-ity was a seniority right in the production and maintenance agreement,whereas office clericals were entitled to job preference Otherwise, theprinciples were the sameincentive pay system," they meant that an employeehad the right to exercise seniority to obtain an assign-ment to a specific job or machine, and that machinecould not be operated by another employee The em-ployee assigned to the machine could not be assigned toa different machine even temporarily', unless the employ-ee's assigned machine remained idle during the transferThe initial reaction of Robert Thayer, the Union's princi-pal spokesman, was that Respondent's proposal was re-gressive, and he was bothered by its tone, which ap-peared to charge the Umon with being the sole obstacleto full production Respondent ought, instead, to belooking for more union participation, instead of makingproposals which permitted employees to make their owndecisions without union participationNegotiations on the job preference and mandatorytransfer proposals continued without appreciableprogress Repeatedly, Thayer claimed that there was noneed for Respondent's proposals because the Union hadalways cooperated with Respondent and that, unless Re-spondent could demonstrate to the Union's satisfactionwhy the changes were needed, he would not agree tothe proposals Thayer testified that Respondent nevertold him why these new proposals were needed Jocelyndenied that this was so He testified that he calledThayer's attention to specific past problems" and oftentold Thayer that Respondent wanted the flexibility toassign those whom it wanted to particular jobs, tochange assignments, and to require its employees towork when Respondent wanted, and not when theUnion consented or the employees condescended to doso In addition, Jocelyn argued that these were proposalswhich management felt it needed, and, rather than Re-spondent having to prove why it wanted these proposals,the Union had to show the possible, harm which wouldbe done to it and the employees, weighed against thebenefits of what Respondent believed would result in theeffective operation of its business The concepts had tobe included in the collective-bargaining agreement, Joce-lyn said It was the Union's responsirility to propose lan-guage which would protect the employees and eliminateany realistic problems which the Umon foresawWhatever one may think of these respective positions,it cannot be denied that the negotiators were completelyat odds over the job preference and machine semontyand mandatory transfer issues, which Jocelyn ultimatelytermed absolutes, provisions that Respondent had tohave Throughout the remaimng negotiations, Respond-ent maintained that position, although on occasion it re-fined its proposals to meet specific objections whichis machines offered greater opportunities for employees toexceed the established standards, and the assignment to those machineswas traditionally a perquisite of seniority Without incentive pay, thesejobs were still more attractive to the older employee because, althoughthey required more mental and visual skills, the 'machines were physicallyeasier to operate Probably, the more senior employee did not have towork as hard in order to meet the timestudy for his machine and couldthus be protected from any disciplmary proceedings based on lack of pro-ductioni4example, Jocelyn argued that employees in some Instances hadnegotiated special deals as the price for agreeing to transfers 598DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThayer raised 15 In like fashion, throughout all negotia-tions, Thayer resisted any agreement which would di-minish the right of the employees to select their jobs andmachines and retain them Respondent's proposal was alcPear strike issue" and was "not attainable despite themoney" that Respondent might offer The Union was"rigid in this area"These were not the sole issues separating the partiesThere was another, which Jocelyn had identified as astrike issue, that was equally offensive to the Union Re-spondent wanted to change the basis for the calculationof pension benefits The present plan provided that em-ployees would be paid a flat amount for each year ofservice Jocelyn proposed to change this by paying theemployees amounts based upon their labor grades, sothat employees with higher pay scales would receivegreater pensions than lower paid employees, even thoughthey had worked the same number of years Thayerfound this proposal unacceptable for a variety of reasons,including Respondent's Commitment (Thayer represent-ed) in the 1975 and 1979 negotiations that it would neverchange the present pension plan Thayer immediatelybranded it a "strike issue"When the strike commenced on October 19, 1981,more than these absolutes separated the parties The par-ties had discussed a myriad of issues By a few daysbefore the agreement's expiration date, Respondent, inresponse to Thayer's arguments, had withdrawn many ofits original proposals and revised others," but Respond-ent was very much on the offensive and m control of thenegotiations That resulted, in part, from Jocelyn's insist-ence that noneconomic proposals be considered and re-solved first, and Thayer's lack of strong resistance 17 Be-cause there was never a meaningful consensus on the ab-solutes, which were "non-economic," Jocelyn did notoffer Respondent's wage proposal (11-, 10-, and 9-per-cent increases m the proposed 3 years of the agreementand pension proposal (from $9 to $9 25-$10 50 in the firstyear of the contract, depending on the employee's labor15 For example, Respondent lunged the mandatory transfer proposal totemporary transfers of up to 30 days, only where necessary It agreedthat no employee would suffer a loss of pay, and, when a transfer was toa higher paying position, the employee would be paid the higher rateRespondent would not transfer an employee to a higher seniority groupwhere there was a layoff, except when Respondent required an employeeto fill in for someone who was temporarily absent By the commence-ment of the strike, Respondent's demand had narrowed to its use onlywhen a request for volunteers was unsucesseful Respondent limited itsjob preference proposal to apply to assignments only within the samelabor grade and shift and only to maximize efficiency and for good busi-ness reasons16 For example, when Thayer rejected Respondent's proposal to deletetimestuches, Jocelyn agreed that the Union's president would make thefinal decision about whether the tunestudy would be conducted Then, hewithdrew his entire proposal on umestudies if the Union would assureRespondent that it would ask for a study only when it sincerely believedthat a standard was significantly incorrect Respondent withdrew its pro-posal to remove the requirement that the Union had to consent before asenior employee's request to be laid off before a junior employee couldbe granted In response to the Union's proposal to streamline the griev-ance procedure, Jocelyn agreed to eliminate one step of five when thegrievance involved suspensions and dischargesi" Thayer described that the past practice was that Respondent wantedto agree first on non economics, the Union wanted to discuss economics,and the discussion "just meshed" in a "continuous process"grade, to $10 25-$13 in the third year) until 2 daysbefore the contract was to expireThayer did not react immediately to the amounts ofthe wage increases Rather, he said that a 3-year agree-ment presented a major problem Within a day, he real-ized that he could not find fault with the amounts thatRespondent proposed, and his "major problem" disap-peared However, several other proposals, which de-pended o the length of the agreement, had to be revisedBecause the contract deadline was soon approaching,and with the absolutes unresolved and, to Thayer, unre-solvable absent total surrender, Thayer, in the hope ofreaching an agreement, agreed to many of Respondent's"final" proposals and withdrew many of the Union's pro-posals However, Thayer, in addition to maintaining hisopposition to the absolutes, continued to propose in-creased vacation pay and safety shoe allowance, chiro-practic and additional dental benefits, and revision of thearbitration procedure He also proposed to give upwashup time, provided for in the present agreement, andtrade it for 2 days of sick leave Finally, he rejectedother proposals sought by Respondent, including an in-crease of the length of the then 90-day probationaryperiod and a revision of the dates for the Christmas shut-down, when the employees customarily took their vaca-tionsBut this brief and incomplete recitation of what re-mained for further discussion is not a wholly accurateone Shortly before the stnke commenced, Respondentwithdrew its offer On Friday, October 16, Jocelyn an-nounced that he wanted to conclude negotiations by 9o'clock that evening and that, if no agreement had thenbeen reached, Respondent's offer would be withdrawnNegotiations continued until well past that hour•Joce-lyn first proposed Respondent's wage offer at almost 10p m •and, finally, at sometime after 245 a m, Jocelynwithdrew Respondent's entire offer, but not before offer-ing to extend the expiring contract for another week topermit additional bargaining, with any agreed-upon wageincrease to be retroactive He also cautioned later thatthe absolutes would remain on the table 1 week fromthen, and the week after that On October 18, theUnion's membership, which was advised of both theUnion's and Respondent's last offers, rejected the exten-sion, and the strike beganC The Negotiations from October 18, 1981, toFebruary 26, 1982When the parties resumed negotiations on October 21,1981, a session which Jocelyn asked to be held to getfeedback from the Union's membership, he acted as if hisoffer were still on the table and invited Thayer to reviewboth his and the Union's final offers and define the areasof differences From Thayer's perspective, there werestill numerous strike issues the absolutes, the pensionplan, the dates for notification to employees that theywould have to work during the normal plant shutdowns,and the relaxation of the arbitration procedure Thayer'sproposal to exchange washup time for sick days sudden- BROWN & SHARPE MFG CO599ly became a strike issue The parties were stalemated,"and there were hints that the Union's acquiescence in asystem to ensure that the employees came to work ontime, did not leave early from work or for lunch, orarrive late from lunch ("clock ringing"), made during thefinal stages of negotiations before the strike, would bewithdrawn At one point, Jocelyn said to Thayer that hethought that Respondent's wage offer was sufficient tohave bought machinery seniority, but apparently theUnion did not think soA meeting later that month was the occasion forThayer to vent all his frustrations The Union had nevernegotiated economics, had never had a "fair shake" atthe table, and had the final proposal "dumped on us"The Union's negotiating committee was not part of anynegotiating process Respondent was a dictator, refusingto discuss and agree upon the demands of the Union andproposing working conditions that Respondent "knewwe couldn't accept" Respondent's absolutes constitutedan attempt by it to "bastardize the seniority system" Itwas impossible for the Union to accede to Jocelyn's re-quest to write language that would protect the employ-ees 19 The reason, Thayer explained, that the Union wason strike was the "erosion of the seniority rights of thepeople" On specific proposals, Thayer raised one newargument He objected to the mandatory transfer provi-sion because, as drafted, it put the onus on the Union toagree with Respondent that there was a critical need forthe transfer and that a junior capable employee should betransferred The Union would not tell an employee tomove when he did not want toThe Union and Respondent met four times in Novem-ber On November 6 Jocelyn, responding, at least inpart, to Thayer's contention that Respondent had earlierpledged not to touch the benefit schedules of the pensionplan, proposed to grandfather all employees hired beforethe contract-signing date Those employees who becamecovered under the pension plan after January 1, 1976,would be paid pension benefits based on each year oftheir service Respondent offered, for a 3-year contract,$10-$11-$12, which equaled the Union's last offer beforethe strike Those employees covered by the plan on Jan-urary 1, 1976, would be paid on the same schedule or thenewly proposed benefit by labor grade amount, whichev-er was higher Thayer showed no sign that he wouldagree to this compromise The parties could agree onlyon something negative, that they had a new problemduring the strike, Respondent had discharged some em-ployees Thayer said that he had to obtain a strike settle-" Thayer described his frustration with Jocelyn's attempt to prod theUnion into supplying Input Into the absolutesYou can't get creative to put other language The elimination of ma-chine semonty, is the elimination of machine semonty Your can'taddress It You can't say you have a partial elimination of machineseniority It either is or It Isn't which was the same box we were inthroughout the year of negotiations I mean, short of agreeing to it,how can you address it Other than agreeing to your elimination ofmachine seniority"Thayer explained to Jocelyn "Look, you can't disguise the Issue,there's nothing that you can do, we can come up with, that changessomething that says you lose machine seniority and job preference, andthere's no way to disguise it, it's there, it's not going to change, youhaven't changed"ment agreement which provided for no discharges andno repercussionsThe parties then recessed and returned to discussionsthat evening when Thayer presented a counterproposalEarlier in the negotiations, the Union had sought aunion-shop provision for its office clerical employees OnOctober 17, immediately before the strike, Thayer with-drew that proposal Now he put it back on the table Healso retreated from his offer to give up washup time forsick days and his previous tentative agreements prohibit-ing employees from earning seniority while acting as su-pervisors and increasing the amounts of shift differen-tials He modified his proposals for bereavement leave,union stewards, and clock ringing He also wanted am-nesty for all the striking employees and proposed thatRespondent reimburse the employees for any insurancepremiums they paid during the strike and assume the ob-ligation for all claims which would have been coveredhad there been no strike Jocelyn commented thatThayer's new proposal put the parties further apart on25 items than they were before On 14 of those, the par-ties had previously reached tentative agreement (Thayeragreed at the hearing that, although his new counterpro-posal adopted some of Respondent's proposals, it costmore and was more favorable to the Union than its pro-posals just before the commencement of the strike )On November 17, Jocelyn made a counterproposalwhich contained most of the proposals which were of-fensive to the Union Thayer said that he still saw as ab-solutes•not only those proposals that Respondent hadsaid that it had to have but also those proposals thatThayer had said that in no event would the Union agreeto•job preference and machine seniority, mandatorytransfers, pension plan, Christmas vacation, and the 3-year agreement Thayer described the first two absolutesas being as "dynamite" now as they were 5 weeks beforeand said that the Union's strike was not economic butwas a matter of survival The membership had rejectedRespondent's pension proposal The current pension ben-efits were uniform, the people liked it that way, and notone member wanted to change itLess major problems still caused enormous difficulties,even after a month's strike The parties still bickeredover clock ringing to ensure that employees did notleave for lunch before they were supposed to Theycould not agree to the dates when Christmas vacationwould be scheduled or to the amount of the shift differ-entials or the shoe allowance or to the inclusion of rootcanal therapy in the dental benefits or chiropractic cov-erage under the health benefit plan There was also utterdisagreement about what should be included in a strikesettlement agreement, a dispute which loomed largereach time the parties met All these disagreements werereflected in a counterproposal which Thayer made laterthat dayOn November 20, Jocelyn made a new counterpropos-al which differed from its previous offer in only a fewrespects, but they were meaningful He deleted the re-quirement that the Union had to agree to the mandatorytransfer, thus answering Thayer's previous argument thathe did not want the Union to participate Of more 600DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDportance, he added a provision permitting the Union toblock any transfer of an employee simply by filing agrievance against it After review, Thayer declared thatthe parties were still 11 issues apart Commenting on ma-chine seniority and job preference, he said that he had noway to address it "It either is or it isn't Mho wassomething they wanted and [we] didn't," The unioncommittee did not know how to negotiate with "an abso-lute requirement", it appeared to him that the partieswere "dead"On November 23, Jocelyn distributed Respondent'sfinal offer, again with relatively few importantchanges 20 The mandatory transfer provision was trans-ferred to the management-rights clause and was limitedsomewhat in its application However, even the presenceof any clause mandatmg the transfer of any employeewithout that employee's consent was predictably notgoing to be agreed to by Thayer, and it was not To him,it was still "obviously a strike issue" Jocelyn now pro-posed that the contract terminate on November 25, 1984When there had been strikes in 1975 and 1979, the expi-ration dates remained the same as they would have beenwithout the strikers, argued Thayer, who said that thenew date compounded the parties' problems And thedischarges of employees for picket line misconduct was"going to be a problem," because Respondent was un-willing to agree on the Union's strike settlement proposalrequiring that all strikers be reinstated In sum, therewas, according to Thayer, "no way in hell" that the con-tract would be approved by the Umon's membership Atmembership meetings held later that day, the vote for re-jection was "overwhelming"In early December, a few of the negotiators for eachside met in an attempt to think of some ideas to resolvethe issues raised by the absolutes One of the approacheswas based on a proposal for job ranking made by theUnion at the begmmng of negotiations Employeeswould not be paid by their labor grade for what they didand what machines they operated Instead, the employ-ees were to be paid based on their knowledge and skillsThayer's original proposal was contained in a union con-tract at a nearby manufacturmg plant and provided forworkers being paid for their knowledge of some, most,or all jobs That proposal never received a very favor-able reception from Jocelyn, who conducted a briefsurvey of only 11 of Respondent's approximate 170 se-niority groups and computed $137,000 as increased basewages for just that limited number However, Thayerhad frequently contended that job ranking would makeunnecessary the contractual protection of machine se-monty and job preferenceAs a result, Jocelyn proposed to Thayer a concept ofjob ranking, albeit different from what Thayer had origi-nally proposed Jocelyn's progressions to higher laborgrades would be automatic, based on lapse of timeEventually, all the workers would reach the highestgrade, but what would happen when they obtained their20 In making these rather summary conclusions, I do not Intend toimply that Respondent was unresponsive to the changes sought by theUnion In fact, Respondent made some concessions, although obviouslynot significant enough to please Thayerhighest level caused this new proposal to go nowhere InJocelyn's wordsThe main objection that I got from Bob, to thisproposal was our position when a person could doall, there was no more job preferenceWhen they were doing some or most, we toldthem we would attempt to assign them the workwithin labor grade, but when they reached the topgrade for their job, there was no more job prefer-enceHe wanted it the reverse that a person whilethey were in the first or second step up, no jobpreference for them because they got reassigned allover the place, to learn their job When the[y]reached the top they maintained job preferenceEarly m the negotiations, Thayer had accused Jocelyn oftrying to get job ranking without paying for it By that,he meant that Respodent could transfer employees any-where they were needed if it adopted job ranking Now,he contended that, once an employee knew how to per-form all the jobs in the plant and was being paid for theknowledge, he had the right to pick his own job or ma-chine and not perform anything else It should surpriseno one that Thayer's interpretation ended the discussionThe strike lingered through the end of the year andinto 1982, and Respondent began to take a hard look atwhere it was and where it wanted to be The employeeswere now receiving unemployment insurance benefitsand would do so for 20 or more weeks, and Thayer ad-mitted to Jocelyn that he was feeling no pressure fromthe employees to settle the strike Jocelyn decided tosupply that pressure In early January, Jocelyn advisedThayer that Respondent was seriously considering hiringreplacement employees and advised the Engineers,which was conducting a sympathy strike, that it wasconsidering hiring replacements for their members Inorder to scare the strikers into thinlcmg that their jobswere in jeopardy, Respondent loaded production equip-ment on flatbed trucks and shipped the equipment, un-covered, out of the plant and through the picket lineRespondent's officers began to give interviews to thenews media, and Respondent telephoned Rhode IslandGovernor Joseph Garrahy to warn that it had to take se-rious steps if it were to survive Fmally, Respondentcommenced interviewing prospective new employeesThese steps had minimal impact The Federal Media-tion and Conciliation Service (FMCS) called the partiesto a meeting in Boston The parties never met face toface, but Respondent announced that it was seriouslyconsidering hiring replacement employees because thestriking employees were seemingly content to receive un-employment insurance benefits and the Union had no im-petus to settle In early February, Governor Garrahyasked Don Roach, Respondent's president, to addresshim and his representatives and the Union's negotiatingcommittee about the competitive disavantages whichfaced Respondent Roach reviewed Respondent's posi-tion, specifically identifying that problems of inefficien- BROWN & SHARPE MFG CO601cies were mvolved21 and had to be solved The Gover-nor asked if the parties wanted to resume negotiationsThayer said that he would sleep on itOn February 14, Respondent published a full-page ad-vertisement in the Providence Journal which reproduceda letter previously sent to its employees The letterwarned that Respondent had reached a "fork in theroad" and, with no prospect of an early settlement, ithad to consider its survival even if that meant hiring re-placement employees (By then, Respondent had alreadybegun hiring replacements for the Engineers ) On Febru-ary 18, the parties met to negotiate about Respondent'snotice that it intended to subcontract certain bargainingunit work The meeting was aborted, however, whenThayer insisted that the negotiations include consider-ation of a strike settlement agreement and Jocelyn insist-ed that the subcontracting decision should not be boggeddown by and confused with the contract negotiationsOn February 22, about 1000 pickets held a "solidantyday" protest, which resulted in personal injury, propertydamage, the closing of Respondent's plant, Respondent'sinjunction action in the Rhode Island Superior Court andfiling of an unfair labor practice charge, and, ultimatelyand of greater consequence to this proceeding, hard feel-ings and new issues which further complicated the settle-ment of the dispute between the partiesD The Status of the Negotiations, ImpasseBy this tame, the strike was more than 4 months old Ifthe original unfair labor practice complaint were stillpending, I would have to determine whether Respond-ent's violations of the Act caused the breakdown of thenegotiations, but I do not have to do so now All that isbefore me is the status of negotiations so that I may de-termine whether future events affected or altered the re-lationship between the parties and Imposed upon Re-spondent certain legal duties with which it did notcomply I conclude that, as of the end of February 1982,before the relevant 6-month penod during which unfairlabor practices are alleged, the parties were at impasse,and they had been at impasse for some time The Boarddefined impasse in Taft Broadcasting Co, 163 NLRB 475,478 (1967), enfd sub nom Television Artists AF7'RA vNLRB, 395 F 2d 622 (D C Cir 1968)Whether a bargaining impasse exists is a matter ofjudgment The bargaining history, the good faith ofthe parties in negotiations, the length of the negotia-tions, the importance of the issue or issues as towhich there is disagreement, the contemporaneousunderstanding of the parties as to the state of nego-tiations, are all relevant factors to be considered indeciding whether an Impasse in bargaining existedThe negotiations began in September 1981 and the par-ties met 10 days, some of them very full days, prior tothe strike The complaint no longer alleges that therewas any lack of good faith at that time The overridingissue that kept the parties apart, and one that was of thegreatest importance to the parties, was Respondent'sdesire to have complete flexibility in its assignment ofemployees to work, to transfer exployees to positionswhere Respondent needed them, and to require them towork when Respondent desired Jocelyn represented atthe very beginning of negotiations, and he never misledThayer, that Respondent was not going to sign an agree-ment without the two absolutes Conversely, the Unioninterpreted Respondent's proposals as a full assault onthe employees' seniority nghts, and some of 'Thayer'scomments, quoted above, demonstrate that he thoughtthat there was no possibility of a settlement which in-cluded the absolutes Indeed, on October 17, Thayer re-jected Jocelyn's proposal to extend the agreement for aweek, because the absolutes would remain on the tableand the Union would never agree to them Thus, I findthat the parties well understood that they were at im-passe as early as the beginning of the strike, at least ifthey continued to maintain their positions regarding theabsolute, as they in fact didAnother way of determining whether the parties are atimpasse requires an inquiry into the possibility that theparties will change their positions Is there a "ray ofhope with a real potentiality for agreement if explored ingood faith m bargaining sessions?" NLRB v Webb Furni-ture Corp, 366 F 2d 314, 316 (4th Cir 1966) Or wouldadditional bargaining be futile? Alsey Refractories Co, 215NLRB 785 (1974) And would it be fruitless to hold fur-ther meetings? NLRB v Dell, 283 F 2d 733, 740 (5th Cir1960) Based solely on the absolutes, I conclude thatthere was an impasse on October 18, 1981 Even if thisconclusion were doubtful, surely the parties had reachedan impasse by the end of the next 4 months There weresome negotiations in October and some substantive andproductive sessions in November, at least to the extent ofagreements reached which avoided some minor disputesBut all the major controversies remained Not only werethe absolutes untouched but also the parties could noteven think of a way to approach the problem of meetingsome middle road, with each side preserving somethingAt the end of the November sessions, Thayer took Re-spondent's final offer to his membership, which rejectedit overwhelmingly No new negotiations were scheduledThe only event of moment in December was the attemptby Jocelyn to think up some new way of approachingthe items in dispute His group came up with an idea,based on Thayer's proposal, but Thayer's quick rejectionmade it obvious that semonty rights were sacred to himand that he would not bargain them away Nothing hap-pened in January and February 1982 that would giveanybody hope that there was a better chance of a settle-ment With Respondent's threat to employ replacements,the positions of the parties could only harden, and theydid I conclude that by the beginning of any arguably ap-plicable 10(b) period, the parties were at impasse Thebreach unfortunately grew widerE The Negotiations from February 26 throughMarch 1982By late February 1982, some of the Umon's unfairpercent that of workers in Japanlabor practice charges had been dismissed by Region 121 Roach stated that the productivity of Rhode Island workers was 60 602DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDand were being appealed to the Office of Appeals, thestrike had its moments of violence, and Respondent wasseeking an injunction (its state court action had been re-moved by the Union to the Federal court), the newspa-pers were reporting that the Union wanted to resume ne-gotiations, and Romeo Calderone, the Rhode Island di-rector of labor, asked the parties to meet with him onFebruary 26 The meeting was held, but the parties re-mained in separate rooms Jocelyn told Calderone thatRespondent's final offer made on November 23, 1981,would no longer settle the strike, because Respondenthad incurred costs of $12 million during the strike Joce-lyn was not even going to make a proposal If the Unionhad one, he would listen to it, but he warned that Re-spondent had learned much from operating the plantduring the strike with nonumon personnel, and any set-tlement had to reflect the lessons learnedCalderone left to confer with the Union and returnedwith a written proposal in which the Union agreed tosome provisions that it had not agreed to before Howev-er, regarding the mandatory transfer of employees, therewas written next to it "discuss and resolve" To Jocelyn,"after 20 weeks of strike [this] was a non-proposal"Later, Governor Garrahy arrived and told Jocelyn thatthe Union was prepared to move on the absolutes Joce-lyn could not contain his anger and told the Governorthat he was being used or had misunderstood or (and inless polite terms) did not know what he was talkingabout Jocelyn asked him to go back to the Union andvenfy that it was prepared to move The Governor re-turned to report that the Union was not so prepared 22I take a brief pause from this narrative to indicatewhat issues remain in the complaint regarding Respond-ent's alleged surface bargaining In a nutshell, not muchof 19 factual allegations relied on as evidence of theunfair labor practice, only 2 remain Respondent ischarged (1) with failing and refusing to make any bar-gaining proposal from March 28, 1982, through May1983, and (2) on or about June 25, 1983, with "introduc-ing new, regressive and predictably unacceptable propos-als into negotiations" Accordingly, I describe the negoti-ations solely to make understandable my findings relatingto these remaining allegationsOn March 2, the United States district court ruled thatit had no jurisdiction over Respondent's injunction actionand remanded it to the state court where, after the firsthour of hearing that day, the judge instructed the partiesto return to negotiations for 5 days That prompted someintense, but ultimately fruitless negotiations which beganthe next day and ended 2 weeks later, with the parties ineven greater disagreement It started with Jocelyn's pres-entation of some new written proposals One permittedRespondent to require employees to take physical exanu-nations and to transfer employees who were receivingworkmen's compensation benefits to different jobs sothey would continue to work Another proposed a ban22 Jocelyn's testimony about his anger with Governor Garrahy leadsme to believe him In addition, I find that the Union was not prepared tochange its views about the absolutes, as in fact it did not for more than ayear thereafter I find that R Exh 63 was given to Respondent and thatthe fifth page attached to G C Each 50 was not given by the Union toCalderone for dehvery to Respondenton sympathy strikes Another contained several new sub-stantive proposals, (1) supervisors would be permitted toperform some unit work which was incidental to theirsupervisory duties so that they could perform minormaintenance and could routinely revise standards andmethods of operation, (2) there would be a "labor pool"to permit Respondent to assign employees immediatelyto eliminate bottlenecks in the production system andreduce overtime, and (3) the expiration dates of theagreements for the clerical unit and the production andmaintenance unit would be different, the latter expiringon January 25, 1985, after the end-of-the year shippingrush and when Respondent would have better informa-tion on which to base its proposalsJocelyn revised one of his earlier proposals Respond-ent had learned during the strike that many of the timestandards were mcorrect Some were too high, others,too low Timestudies cost money, and it was in the fore-man's interest to ensure that the standards were correctbecause he was evaluated on the performance of his em-ployees Supervisors had been running the machines andwere familiar with them, and the supervisors woulddecide whether a timestudy was necessary or whetherthe request for a study was made only to harass Finally,Jocelyn proposed a strike settlement agreement whichprovided, among other things, that the replacement em-ployees would maintain their employment and that anyreturning employees had to take physical examinationsTo all this, Jocelyn added that he would probably haveadditional proposals based on Respondent's experience ofrunning the plant during the strikeThayer asked Jocelyn whether Respondent's last pro-posal was still on the table and whether the new and re-vised proposals were merely modifications of the lastproposal Jocelyn replied that Respondent was no longerwilling to settle for what it had previously offered TheUnion had no proposals from Respondent, other than theones that he had just presented He was preparing lan-guage for other proposals After a caucus, Thayer an-nounced that the new demands gave no signal that good-faith bargaining was going to commence He requestedthat Jocelyn withdraw his last proposals so that the par-ties might discuss and resolve the proposals that original-ly had created the strike Jocelyn refused to do so Cal-derone opined that the parties were "worse off" thanthey were at the beginning of the strike Thayer said thatthe Union was bargaining in good faith, pointing out thathe had dropped his opposition to several of Respondent'sproposals on February 26 without even coming to thetable Jocelyn replied that Respondent had learned muchm the last 20 weeks and had developed different methodsfor getting the work done, such as a teamwork conceptand employees going back and forth between differentjobs There was nothing magical about employees doingother kinds of jobs Supervisors were running as many asfour machines, were moving their own work, and werenot killing themselves They did not need employeesfrom the maintenance department to help them moveBesides, different methods were not warranted the strikehad cost $12 million and Respondent was not quotingorders and not shipping some goods Thayer contended BROWN & SHARPE MFG CO603to Calderone that Jocelyn was going through the mo-tions "[B]ased on the proposal they put on the table thismorning, how could he ever even conceive that thiscompany was going to try to resolve this thing "23That evening, Thayer began to review where the par-ties were, identifying the proposals that he thought theparties had agreed upon and one, the amount of the shiftdifferentials, as proposed by Respondent, that the Unionwas now agreeing to Jocelyn interrupted and stated thathe was still reviewing those proposals, that Respondenthad found during the stnke that certain changes mightbecome useful, and that it might want to make otherchanges or no changes at all Jocelyn said that, even onmatters previously and tentatively agreed to by Respond-ent, there was no longer a tentative agreement on any-thing because of what Respondent had learned duringthe strike For example, Respondent now felt that an em-ployee should work the full day before and the full dayafter a holiday in order to be paid for the holiday, a pro-posal that Respondent had previously made and with-drawn 24 Respondent was no longer willing, as it hadbeen before, to agree, as the Union had proposed, thatno more than 50 percent of the employees could be re-quired to work during any normal vacation weekOn other matters, however, Jocelyn said either thatthe proposal tentatively agreed upon was still acceptableor that Respondent was not considering any change ofits previous position or that Respondent agreed to a cer-tain proposal, once Thayer had changed the Union's po-sition to an agreement with what Respondent had previ-ously proposed On yet other issues, such as mandatorytransfers, Jocelyn said that Respondent might submit an-other proposal "[That one's under active considerationas far as the company was concerned" When the discus-sion turned to some economic matters, even thoughthere had been a tentative agreement, Jocelyn said thatthere was none, notmg "You'd better know that the eco-nomics is a big issue from here on out because this strikehas cost the company a lot of money, and the whole pro-posal regarding the economics is still up in the air" Onstill other proposals, when Thayer agreed to certain pro-posals, Jocelyn reminded Thayer that he had earlier inthe session given a new proposals on that very subject,and the new proposal reflected that Respondent was nolonger willing to agree to proposals that it had been will-ing to accept before the strikeThayer argued that by so doing, Jocelyn was diggingthe hole deeper and deeper, that the negotiations weregetting worse, and that Respondent was offering propos-als that were regressive Sometime later, Jocelyn re-marked that the only movement by the Union was onas Thayer had other reactions to Respondent's proposals The Unionwas certified for the production and maintenance employees, and therewas "no way that they realistically could expect us to give up ournghts under that certification and now accept supervisors doing bargain-mg unit work" It was "Inconceivable" to expect that the Union wouldaccept that proposal The labor pool was a "one-way street," withoutbenefit to the Union "[There's just no way in hell that they could evenrealistically expect us, with these Issues now staring us in the face, to getserious about any kind of resolve It was all a one way street and It con-tinues to be that one way street"24 The current agreement provided only that the employee be "in at-tendance" both daysthe benefit for safety shoes, but Thayer claimed that hehad moved on various demands (shift differentials, super-visors' seniority, and sick days) and had not escalated hisdemands The only items that the Union was looking for,contended Thayer, was that its strike should not eco-nomically hurt the employees Some employees had con-tinuing illnesses, and the Union still wanted them cov-ered by insurance (albeit at the employees' expense) Oneemployee had died, and the Union wanted to make surethat Respondent still had life insurance Because vacationpay was a percentage of an employee's yearly earnings,the employees should be credited as if they had worked40 hours a week during the stnke Otherwise, therewould be "a drastic effect on their vacation" pay Theparties resolved none of these demands, and theyreached no agreement on any of their respective propos-als for a strike settlement agreement, such as retention ortermination of replacement employees, recall of strikers,no reprisals, and withdrawal of all unfair labor practicechargesOn March 4, Jocelyn did not have a written proposal,but he began to review certain of the outstandmg issuesHe sought the Union's assurance that it would continueto cooperate on the issue of employees' starting times Ifthe Union agreed, he would not offer any new proposalsHe agreed to leave intact the proposal that Respondentcould require only 50 percent of its employees to workduring the normal vacation shutdowns However, he hada problem making up for the time lost by reason of thestrike and wanted the Union to agree in a side letter thatRespondent would have the right to work full depart-ments during the August and December shutdowns in1982 Jocelyn repeated Respondent's earlier position thatan employee must work the full day before and the fullday after a holiday to be eligible for that holiday Healso said that there might be times that Respondentwanted to move a senior person into another departmentThus, he had problems with the concept, previouslyagreed to by the parties, that junior employees would bemoved Furthermore, he said that the contract shouldnot restrict Respondent from transfernng employees intodepartments that had layoffs, because Respondent mighthave to clear bottlenecks immediately, without the neces-sity of recalling employees from layoff Finally, he with-drew his earlier proposal that the Union's filing of agrievance would block a transfer The employees wouldhave to accept the transfer, but the grievance could con-tinue to arbitration If the Union agreed to this revision,Respondent might be able to avoid the concept of alabor poolJocelyn discussed other matters, such as his new pro-posal on clock ringing, and defended Respondent's insist-ence that unit employees were entitled to gain senioritycredit while working as supervisors and that supervisorscould do unit work Thayer questioned whether Jocelynwas serious about the latter demand The employeeswould not agree to that provision The discussion turnedto the strike settlement agreement Jocelyn announcedthat under his proposal the replacement employeeswould continue to work and the employees who weredischarged for strike misconduct would remain fired 604DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAny standards that the supervisors found were incorrectwould be changed He still insisted on physical examina-tions, noting that the strike was then 20 weeks old andRespondent would not be held responsible for any inju-ries that the strikers had incurred elsewhere He talkedabout the possibility of the phased recall of the stnkers,but said that work had dropped off Finally, he threat-ened that he had more proposals m this brief case, but hewould leave them there for the present However, if thestrike lingered, he might want to add more proposals Inthe meantime, the parties had enough on the table to dis-cussThayer complained that, although the Union had pro-posed a complete contract, Respondent was holdingback, with the Union wondering what it was going toadd later If the Union had any hope of reaching anagreement, it had to know all the issues, rather than re-solving some issues, only to have Respondent make newproposals Jocelyn refused to commit himself and re-served the right to add more proposals or modify presentproposals at any time The state mediator reminded Joce-lyn that the parties had returned to negotiations under acourt order and that the Department of Labor was toreport to the judge Without an offer from Respondent,the mediator did not know what he had to settle It wasimpossible for him to mediateThayer continued to complain that he was bargammgin the dark and that it was impossible to bargain withthreats of new proposals or modifications hanging overthe Union's head While the Union had confined itself toits orgmal proposals and had not escalated its demands,Thayer contended that Respondent had made eight newdemands, which it knew were so "totally unacceptablethat the Union and its membership could neveragree and [were] obviously so regressive that [theywere] unable for acceptance" Provisions which theUnion thought had tentative agreements, Thayer contin-ued, were no longer agreed to, and Respondent wasmamtammg that it had the right to add more provisionsThayer thought that the Union knew why it had struckm October 1981, and the reason was Respondent's abso-lutes Now Jocelyn was moving the center of the causeof the strike, and the Union was unable to negotiate co-gently Thayer pleaded with Jocelyn to make a completeoffer so that the Union could agree to the proposals ordisagree with them or at least agree to disagree He sug-gested that, without such a proposal, Respondent wasnot attempting to negotiate but was only sitting at thetable because the judge had ordered Respondent to doSOCalderone and the mediators supported Thayer, con-tending that they could function only if they knew whatthe issues were Jocelyn retorted that the Union had alsochanged its position, revertmg from its previous tentativeagreements on clock rmgmg and that employees earnedseniority credit when acting as supervisors Nonetheless,Jocelyn assured Thayer that he would not alter his posi-tion for 5 days Thayer understood that, if no agreementwere reached in 5 days, "all bets were off" and Jocelynwould make additional proposals Thayer proposed thatthe parties recess and caucus and put together theirentire proposals Jocelyn replied that he did not knowwhether he was prepared to do soThat afternoon, Respondent withdrew its request foran injunction, and so the judge's order to negoitiate wasno longer effective However, the parties resumed theirnegotiations the following day, Friday, March 5, butthere was no exchange of proposals Indeed, little hap-pened, except that Calderone became angry, felt that themediators were being used, threatened that he would filea report with Governor Garrahy, and called upon theparties to prepare and exchange full proposals Jocelynsaid that he needed time to discuss his proposal with Re-spondent, and negotiations recessed until Tuesday,March 9, when the parties exchanged complete propos-als The Union's proposal still showed differences on avariety of lesser issues the length that an employeecould accumulate the allotment for safety shoes, thenumber of days that an answer had to be filed in thesecond step of the gnevance procedure, and the amountsof different dental benefits The nght of Respondent torequire employees to take physical examinations was stillrejected, as were the no-sympathy strike clause and theexpiration dates of the agreementsHowever, the Union drastically changed its proposalregarding machine seniority and job preference and man-datory transfers by offering to reduce the then present118 seniority groups (in the production and maintenanceunit) by classifying them by occupations and no longerby departments For example, painters in the paint de-partment m all divisions would be mcluded m the sameclassification, and there would be seniority in that classi-fication Now, Thayer explained, if Respondent had 10painters in the machine tool division and 10 in mdustnalproducts, it would have a pool of 20 people whom itcould use wherever it wanted at any time, with totalflexibility The Union's proposal included only 23 occu-patinal classifications, and Respondent could assign em-ployees even from the North Kingstown to the Greys-tone facility, if it felt that it had the need to do so, andassign senior employees before their juniors, or viceversa, without limitationJocelyn prefaced his presentation by stating that Re-spondent's proposal would remain on the table untilMarch 17 In addition, he noted that a van had recentlybeen blown up, and if there were any other violence, hewould not negotiate Thayer denied knowledge of anysuch incident Jocelyn later reviewed each of Respond-ent's proposals, indicating the tentative agreements andthe areas where the parties were still apart in their think-ing Most of the tentative agreements reflected agree-ments made months before The disagreements werealmost the same as those which had lingered and festeredfor months, except for those proposals which Jocelynfirst proposed in early MarchMuch discussion centered on the Union's new proposalfor seniority by occupational classification Jocelyn notedthat it would do away with machine seniority, andThayer agreed, adding that there would be no job pref- BROWN & SHARPE MFG CO605erence either 25 The Union's proposal, Thayer said,would allow Respondent to move employees whereverRespondent wished The only possible negative impactwould involve layoffs, because Respondent would haveto lay off first the junior employee of all the employeesin the classification Otherwise, Thayer contended thathis offer encompassed Respondent's labor pool proposalof a week before 26However, Thayer refused to give Respondent all thatit wanted Thayer still maintained that the voluntarytransfer provision worked well and he did not want toamend it Although Jocelyn thought that the occupation-al grouping was interesting, he contended that Respond-ent still wanted to mandate a transfer of any employeeanywhere, and Thayer's proposal did not fully addressmandatory transfers For example, if all painters werebusy, Jocelyn wanted the right to dictate who elseshould paint He also said that Thayer's proposal raisedproblems about overtime assignments (because the con-tract provided for a form of equalization of overtime,Respondent would have to divide overtime with someequality among the employees in all the divisions, even ifonly one division had substantial overtime), layoffs (be-cause of the three divisions, the one with the junior em-ployee might be the busiest and could ill afford to losean employee), and upgradmgs (again, the Union's pro-posal might force Respondent to transfer an employeefrom its busiest division to one which was not busy) Jo-celyn said that he viewed Respondent's viability not as acompany as a whole, but as three separate divisions, andhe was not interested in combining them into one seniori-ty group Finally, he complained that Respondent wassatisfied with the general principle of machine semonty,which encompassed specialization on particular ma-chines, and felt that the Union's new proposals wouldinterfere with a worker's skillsThayer countered that the essence of Respondent'smandatory transfer proposal was to get rid of departmen-tal and machine semonty and yet, now, Jocelyn was ar-guing that both were beneficial Nonetheless, Thayerconceded at the hearing that Jocelyn had never proposedthat mandatory transfers would be 'muted to divisionallines He conceded that, under the Union's proposal, Re-spondent could transfer only those employees m thesame labor classification He conceded that one of thedisputes still centered on the Union's insistence thattransfers outside of the labor classification would still bevoluntary, which Respondent wanted to make mandato-ry Finally, Thayer also conceded at the hearing that Re-spondent's proposal afforded Respondent more flexibilitythan did the Union'sThe discussion then turn to the strike settlement pro-posals Thayer still insisted that all striking employeeswho had preexisting illnesses and those who became illduring the strike receive their medical benefits He alsoproposed that Respondent rescind all promotions, re-schedule all missed vacations, and take no reprisals25 Thayer had not made a similar proposal for the office clerical em-ployees, but said that, if the concept was agreed to for the productionand maintenance employees, a similar concept could be worked out forthe office clencals26 Jocelyn's March 9 proposal omitted any reference to a labor poolagainst the employees He reworded his striker replace-ment proposal, but it was effectively the same•Re-spondent would immediately recall all employees, strik-ers, and replacements, by seniority Thus, the replace-ments (other than strikers who returned during the strikeor employees who never went on strike), who had com-paratively little seniority, would be bumped by the strik-ers who had many more years of service The result ofthe Union's proposal would be that most of the replace-ment employees would lose their jobs and the strikerswould be rehiredAfter a caucus, Thayer reviewed Respondent's propos-als, indicating, as Jocelyn did earlier, where the partieshad reached tentative agreements and where the partiesdiffered The differences were substantial They includedthe requirement that employees may receive holiday payonly if they work the full days before and after the holi-day, the scheduling of Christmas week, and what par-ticularly riled Thayer was that Respondent had thepower to require employees to work on New Year'sEve, Respondent's proposal that it could require employ-ees to work during the normal August and Christmasshutdown and, at its sole discretion, offer them eithertime off or pay in heu of their vacations, without afford-ing the employees any right to choose what theywanted, mandatory transfers, which had become worsebecause Respondent withdrew provisions requiring it totransfer junior employees before senior employees, pro-lubiting transfers into departments where there had beenlayoffs, and blocking transfers when a grievance hadbeen filed, separate expiration dates for the two con-tracts, a no-sympathy strike clause,27 job preference, Re-spondent's proposal to limit the accumulation of the pur-chase price of safety shoes for only 2 years, not a longerperiod, as the Union wanted, physical examination of allemployees,28 nmestudies (but the Union now wouldagree to Respondent's proposal of November 23, 1981),pensions (if the cost of the Union's proposal was thesame as Respondent's, why should pensions be an issue,argued Thayer), supervisors doing bargaining unit work,even with Respondent's newly proposed limitation thatsupervisors could not work than 20 percent on unit workin any calendar quarter," a system of seniority thatwould establish four classes of employees, (1) employeesworking before the strike who worked during the strike,(2) employees hired during the strike, (3) strikers whohad been replaced by other employees after the strikecommenced, and (4) unreplaced strikers,3† increases inthe dental plan, changing of standards on machines bysupervisors, without any union participation, and with-drawal of all litigationThe negotiations for the week ended with Thayer'scomplaint that Jocelyn was holding a gun to the Union'shead by imposmg a March 17 expiration date on his pro-27 Thayer stated to Jocelyn "I don't think I have to tell you how far,how much consideration we could give to something like that"26 Thayer said "(There is no way that the memberslup is going tobuy that, there is no way that we can even recommend that"a• Thayer said "There was Just no way in hell that we could let super-visors do work that we had been certified for"02 Thayer said, in "strenuous terms" "[There was no way that wewere going to agree to that" 606DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDposal and a general discussion of the Union's labor classi-fication proposal, which Jocelyn thought representedsome "good thinking" that he wanted to examine moreclosely He stated that he had some concerns, but hewould see whether the proposal could be "fine-tuned"The parties discussed the Union's proposal again onMarch 12 Jocelyn stated that, while he would continueto examine the benefit of combmmg some of the laborgroups, he did not believe that the Union's proposal an-swered fully what Respondent's mandatory transfer pro-vision attempted to accomplish Furthermore, the Greys-tone facility was a separate division, and the employees'skills there were different from the employees' skills inNorth Kingstown Thayer contended that his proposalwas more beneficial to Respondent than the current con-tract For example, if there were a layoff, it was conceiv-able that one division's most junior employee might have10 years' seniority, and he would have to be laid off Atanother division an employee with only 3 years' senioritywould maintain his job Respondent would retain moreexperienced employees by agreemg to the Union's pro-posal Jocelyn countered that Respondent invariablyfound other employment for the more experienced em-ployee who otherwise would be laid offUltimately, Jocelyn said that he could not view theUnion's proposal as a substitute for Respondent's propos-al of mandatory transfers and the elimination of machineseniority and job preference Again, Thayer contendedthat his proposal eliminated machine seniority and thathe addressed the job preference proposal by broadeningthe group entitled to jobs to include all the skilled em-ployees Again, Jocelyn argued that, if the group werebroadened, Respondent would have more difficulty inlaying off and upgrading employees and equaliziangovertime Thayer said that the parties were getting no-where and accused Jocelyn of not even thinking aboutthe Union's proposal The contract was to include Re-spondent's proposals and nothing else, they were abso-lutes Calderone said that, because Respondent had re-jected the Union's proposal, he saw no pomt in contmu-mg to talk about any of the other issues, and he calledfor a break in the negontions He would confer separate-ly with the parties If he believed that there was a pointin resuming, he would try to arrange a meetingThe parties met on March 17 to discuss Respondent'sproposal to subcontract some of its work Later, howev-er, the discussion turned to the contract negotiations, andThayer accused Jocelyn of escalating his demands Joce-lyn refused to debate whether ins proposals were escala-tions or new proposals, but stated that they reflectedconditions that Respondent now thought would make itmore competitive He referred to the 1975 and 1979strike and said that Respondent's resolve was neverfirmer One side was merely going to have to persuadethe other Respondent's original demands were still unre-solved, and Respondent was prepared to hold to its de-mands until the economic pressures brought one side forthe other to its kneesThat day, after the meeting, Thayer wrote to Jocelynasking for specific information about Respondent's sub-contracting of work, including the costs being quoted bythe prospective vendors or Respondent's subsidiarieswho were under consideration to manufacture the workDespite the complaint's allegation that Respondent didnot supply this information to the Union, Thayer testifiedthat he received the names of the prospective vendorsand some of their costs Jocelyn not only exhibited aletter, dated Apnl 30, in which he provided cost infor-mation to Thayer but also testified that he orally gavethe rest of the information to Thayer at the bargainingtable, a position which is partially supported by theUnion's notes of the negotiations held on March 28 TheGeneral Counsel's brief omits discussion of this allega-tion, and so I have no guide to what the General Coun-sel believes was not produced in violation of the Act 3In all the circumstances, the General Counsel has provednothing, and I will dismiss paragraphs 17(a) and 19(a) ofthe complaintEarlier, the parties had met on March 24 to discussfurther Thayer's request for information, and, althoughthe meeting had been called primarily to discuss subcon-tracting, the discussion also touched upon the generalcontract negotiations Thayer stated that Jocelyn hadnever addressed the Union's proposal If Jocelyn main-tamed that Respondent was holdmg to its absolutes andthat they were not negotiable, he should openly say soThe meeting ended with each party accusing the otherof escalating the demands After that meeting, as a resultof new alleged incidents on the picket line which result-ed from another "solidarity day" on March 22,32 Re-spondent again applied for an injunction Again, as partof the judge's consideration of the application, the judgeordered the parties to negotiate over the weekend withthe help of the State Department of LaborSo it was that the parties returned to negotiations onMarch 28 Calderone felt that it was best if the partiesabandoned their subcontracting negotiations and returnedto the March 9 proposal to discuss and resolve the issues,or, at least, to find out where the parties were going Jo-celyn agreed to do so, as long as everyone realized thatthe March 9 proposal was no longer on the table, that ithad a deadline of March 17, and that date had come andgone A heated argument followed, with Thayer corn-planing that he could not make progress without a pro-posal to discuss Jocelyn said that he could discuss theoutstanding issues and, if Thayer did not know them bythen, they had nothing to discuss However, if the Unionhad a proposal, he would listen to it and discuss itThayer said that it was ridiculous, Jocelyn was askingthe Union to sit there and bargain against itself Jocelynreiterated that his proposal had expired and, despite themediator's urging, he refused to offer it again No furthermeetings were scheduled, and the parties would not meetagain for 4 months, when they met only to discuss sub-contracting31 I requested counsel for the General Counsel to submit with his briefa proposed order setting forth all the relief which he was requestingThat may have provided a clue to what material he thought had not beenproduced Unfortunately, he faded to do so32 Jocelyn testified that there were approximately 1500 pickets whoclosed down the main road There was violence 60 car windshields weresmashed, the security shed was incinerated, the Winnebago from whichRespondent attempted to videotape the demonstration was disabled, andpeople were injured and had to be taken to the hospital BROWN & SHARPE MFG CO607F The Last Negotiations 1982-1983In April 1982 Governor Garrahy contacted the partiesand offered to set up a faztfmdmg commission, whosepurpose would be to hear the issues from both sides andarrive at a potential resolution The parties would not bebound by its recommendations The Union agreed, butRespondent refused, rejected what it perceived to be apolitical settlement of the strike Accordingly, no com-mission was established nor was factfinding conductedBy now, the strike had continued for one-half year, andthe parties were further at odds than ever No negotia-tions were held in April, and nothing was scheduled inMay, but there was some other activityOn April 6, Jocelyn advised Thayer that Respondenthad implemented the wage increase and increases ofdental benefits, life insurance, major medical, and safetyshoe allowance contained in its November 1981 offer OnMay 10, Jocelyn announced to Thayer four proposals,which were contained in the proposal of March 9, 1982,that Respondent intended to implement eligibility forholiday pay, work dunng August and Christmas 1982 va-cations, 120 calendar days' probationary period, and su-pervisors doing bargaining unit work Thayer did notreply Jocelyn sent yet another letter on May 17, advis-mg that Respondent intended to implement its March 9,1982 proposal to correct the incorrect standards foundduring the strike On May 26, Thayer responded to bothof Jocelyn's May letters and reminded him that he hadplaced a deadline on his March 9 proposal, which nolonger existed Thayer wrote that the proposed imple-mentations constituted illegal unilateral changes of man-datory subjects of bargaining and requested "immediatemeaningful negotiations" Jocelyn declined on June 1"In the summer, Governor Garrahy and the State'sCongressional delegation asked the parties to meet inWashington, D C, with Kenneth Moffett, then acting di-rector of FMCS There was a meeting on July 26, butthe parties never met face to face Nor was much accom-plished because, although Thayer was willing to discusshis last proposal, he did not want to get "suckered" intonegotiating only from his own proposal He also con-tended that Respondent not only was unwilling to put itsown proposal on the table but also would settle only onits own terms A month later, on August 26, the partiesagain met at FMCS, and this time both came to thetable The Union made a new proposal, which reflectedmatters tentatively agreed upon in past negotiations andagreements which the Umon had not agreed to before,33 Long after the Union had filed its charge in Case 1-CA-19958 alleg-ing that Respondent had unilaterally Implemented its proposals, Jocelynwrote to Thayer on December 9, 1982, that, despite the earlier notifica-tions, Respondent had not corrected any incorrect standards or imple-mented it's eligibility rule for holiday pay and had complied with pastpractices regarding assignment of work dunng vacation periods Re-spondent had used "sparingly" the proposal regarding supervisors doingbargaining unit work, which did not deprive individuals of reinstatementor recall from layoff, and Respondent had terminated employees betweentheir 90th and 120th days of employment Jocelyn rescinded the imple-mentation of these proposals, said that he was ready to bargain, andagreed to provide the Union with the names of those employees who hadbeen terminated after their 90th day of employment, to entertain anygrievance filed on their behalf, and to waive any defense that the em-ployees were probationaryand from which were missing proposals which the Unionhad previously made but Repondent had consistently re-jected Jocelyn was cautious in his response although hehad read the union new seniority proposal, he had nothad an opportunity to study it However, it appeared tobe a companywide seniority provision, which the Unionknew in March was not acceptable, and he felt that thenew proposal moved the parties even further from whatRespondent wanted Thayer argued that Respondent'ssubsidiary, which was located in the Midwest, had re-cently negotiated the seniority system that the Unionnow proposed Jocelyn promised to respond to the pro-posal at the next meetingOn September 2, Jocelyn responded to the Union'sproposal He noted the absence of any proposals aboutsympathy strikes and supervisors doing bargaining unitwork He said that the Union wanted now to eliminatethe contract's product cost measurement plan, which Re-spondent had never proposed and did not want to elimi-nate Jocelyn said that the provision was important toRespondent to gauge employees' performance and toprice products He cntimzed the Union's proposal forplantwide seniority as emanating from the contract of a, company which not only manufactured one product butalso employed only 160 employees, about one-tenth ofRespondent's complement What was workable there,with bumping and job bidding, had no bearing on an op-eration of Respondent's size, and the proposal moved theparties further apart Jocelyn argued that Respondentalways had the right to lay off employees, albeit subjectto certain rules, but at least employees would be laid offUnder the Union's new proposal, an employee who waslaid off would have the right to bump any less senioremployee, plantwide Under the new proposal, an em-ployee could change his shift every 6 months Respond-ent's employees never had that right One of the recur-ring issues of these negotiations was Respondent's pro-posal that an employee could accrue seniority even whileserving as a supervisor Thayer previously wanted tofreeze that employee's seniority, and Respondent reject-ed that Now, Thayer's new proposal would have elimi-nated the employee's seniority after 2 years There wereother differences, and Jocelyn was astonished thatThayer would even make such an offerThayer replied that he had tried every type of propos-al to satisfy Respondent's claim that it wanted flexibility'and, if nothing could satisfy Respondent and if Respond-ent's proposal remained the same, then the parties wereat an impasse Jocelyn said that Respondent had no inter-est in companywide seniority, it preferred departmentalseniority, and, because there was a mix of products be-tween the industrial products and the machine tool divi-sions, he had no desire to move employees between divi-sions Jocelyn suggested that both sides look at and pos-sibly rethink their positions and, if anyone thought ofany bright ideas, he should contact the mediatorsApparently, no one had any original thoughts Thestrike continued, and the parties met sporadically late in1982 to discuss particular changes that Resopondent wasthinking about implemetmg On September 9 and 15 theydiscussed subcontracting and the transfer of work be- 608DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtween seniority groups, as provided in the expired agree-ment On November 18 they met to discuss subcontact-mg and the closing of the Greystone facility They meton December 8, because Christmas vacation was soonapproaching, and Jocelyn had notified Thayer that Re-spondent intended to change the vacation dates andwanted to know whether the Union wished to negotiateJocelyn then proposed to close a half day on December24, and, if the employees worked the half day, to paythem for a full day, and the plant would close on De-cember 27-31 Thayer replied that this was one of theUnion's strike issues He was unwilling to negotiate por-tions of Respondent's withdrawn offer that Respondent,by threatening to implement them, wanted to discussfrom time to tune Instead, he felt that Respondentshould place a full and comprehensive proposal on thetable Jocelyn refused to commit himself to making suchan offer The rest of the meeting was devoted to Re-spondent's notice to the Union of its intention to close itsGreystone facility It was later closedDuring the latter part of 1982, the parties also engagedin written communication By letter dated September 13,Thayer asked Jocelyn for all copies of any transfers nor-mally supplied to the Umon under the terms of the ex-pired contract, upgradings of employees, and any lettersof termination It was only after the Umon filed unfairlabor practice charges and after the investigation of thembegan that Respondent supplied some notices of transfersand upgradmgs, but Respondent removed the names ofthe employees affected by the actions Before the strike,Respondent had given to the Union weekly a separationreport listing who left its employ, either by quit or tenm-nation Respondent had not given reports to the Unionafter the strike began, but Jocelyn testified that Respond-ent had not prepared any reports, and I have no reasonto suspect that his testimony is inaccurateIn a letter dated September 14, Jocelyn replied thatthe information regarding transfers and upgradmgswould not be supplied because "that would necessarilyrequire disclosure of the names of employees currentlyworking at the plant" He said that this position had beenupheld by the Board's Regional Office, which had ap-proved Respondent's practice of refusing to state thenames and addresses of replacement employees, and,since then, Respondent never supplied them to theUnion 34 Respondent, however, supplied reports of disci-pline, with the names of the employees, when the disci-pline involved employees who had worked for Respond-ent before the strikeThe parties did not meet again, except to discuss vari-ous of Respondent's proposed changes of conditions ofemployment, until the summer of 1983 Their meetingwas a result of substantial effort by Thayer, who urgedJocelyn to submit another written proposal after the De-cember 8, 1982 bargaining session That day, Thayerwrote Jocelyn that the Union did not decline to discussthe vacation shutdown, but felt that it must receive a fullproposal containing all of Respondent's modifications so34 In one senes of letters, Respondent represented that the employeedud not want him name divulged to the Union and that he was offeredunion representation, which he declinedthat it could fully and intelligently address the outstand-ing issues On December 23 Jocelyn replied that heought not prepare a new proposal, "a rather major un-dertaking," unless the Union was willing to agree to Re-spondent's proposals not to replace its replacement em-ployees, to discharge those employees accused of seriousmisconduct during the strike, and to be reimbursed forproperty damage incurred during the strike The ex-change of letters continued into January and February,with accusations being made by Jocelyn that Thayer wasonly trying to set up Respondent for the filing of moreunfair labor practices charges Finally, on February 18,1983, Jocelyn agreed to prepare a full and comprehen-sive proposal 35Thayer should have expected what Jocelyn deliveredon June 25 Jocelyn had written to him on February 18,1983We intend to utilize what we perceive to beour present bargaining power, to persuade you togive us an agreement which will undo generationsof restncitive language and practices and equip us,in terms of flexibility and discretion, to respond toan eventual upswing in a way which would neverhave been possible under the expired Agreement orany proposal we have made to dateJocelyn's proposal was solely for the production andmaintenance unit, the proposal for the office clencalswas to follow shortly Before explaining the proposal,Jocelyn reviewed the history of the entire dispute, in-cluding Respondent's hiring of replacements, its makingof the March 9, 1982 proposal with the caveat that hehad other proposals that he was not making at that time,the Union's development of new tactics, including itsmassive demonstrations and its picketing of the places ofbusiness of Respondent's directors, the strike's effect onRespondent, with an emphasis on the Union's allegedvandalism and character assassination, the financial lossincurred by Respondent, and the expenses of trainingnew employees, repairing property that had been dam-aged, and hiring security personnelHe then reviewed Respondent's proposal, which in-cluded the elimination of all past practices and stipula-tions and the union shop, Respondent could unilaterallyestablish measurment standards or amend or abolishthem, without recourse to arbitration, the elimination oftmiestudies, Respondent would designate the dates of thesummer and Christmas shutdown with 10 weeks' notice,and cancel or reschedule the shutdowns, without anynotice, vacation pay would be based on a percentage ofan employee's straight time earnings during the prioryear, elimination of all semonty, revision of wage scales,so that employees would be paid different amounts de-pending on whether they were inexperienced new hires,experienced new hires or transferees, or promoted em-ployees, a one-time 11-percent wage increase, with no35 While the parties were exchanging this correspondence, the partiesmet on January 12 to discuss a new seniority group which Respondentwanted to create in its industrial products division BROWN & SHARPE MFG CO609expiration date for the contract," the pension planwould remain at $9 per month, per year of service, andRespondent would pay a specified amount for healthcoverage, and the employees, who had never been re-quired to contribute before, would pay the remainder, in-cludmg any increases during the contractJocelyn summarized that business was "absolutely ter-rible" and "bombing" Respondent had furloughed 200management employees The plant was running at about64 percent of capacity He had hopes that businesswould pick up in the fourth quarter, but in the meantimeRespondent reported losses of $12 million, and the strikecost it more than that Respondent spent $26 million onsecurity alone Some product lines were destroyed, someby Respondent's inability to deliver, some by the strike,and some by the economy The only good thing toreport was that the Japanese were not penetrating themarket but were waiting for the recession to end Butthey were still present, and still competitiveOn July 15, the Union responded with its counterpro-posal, which showed no readiness to surrender Thayerhighlighted some of the proposals a 3-year agreement,with yearly wage increases of 11, 10, and 9 percent, oneincrease in the pension to $10, and one increase in lifeinsurance, from $9000 to $10,000 coverage On othermatters previously proposed by Jocelyn, Thayer saidthat he wanted to discuss them Jocelyn excepted toThayer's failure to propose specific language on certainprovisions, notably semonty Thayer's proposal regard-ing that issue of critical importance to Respondent wasonly "discuss and negotiate" Jocelyn indicated that hewas unsure how he wanted to proceed with the negotia-tions, but he agreed to review the Union's proposalThe parties next met on August 25, and Jocelyn an-nounced that he considered the Union's proposal incom-plete and could not understand why Thayer requestedthat he put together a complete proposal Thayer an-swered that Jocelyn had proposed some new conceptwhich the parties needed to explore Jocelyn said thatthe parties were "miles apart" and he did not know howto convince the Umon that Respondent was sincere andthat it was fighting for its survival The discussion con-tinued, questions were asked and answered, and the par-ties resolved nothing On September 2, the Union offeredspecific language on some proposals that it had previous-ly submitted as "discuss and negotiate" It finally agreedto Respondent's proosal of mandatory transfers, a movethat might have had more significance had the Unionagreed to Respondent's current proposal However, whatthe Union agreed to was the proposal that Respondentmade in March 1982, and that proposal was no longerbeing offered by Respondent In addition, the Union re-verted to its proposal of occupational classifications, aproposal which had been rejected by Respondent inMarch 1982 Jocelyn wanted additional time to considerwhether he could integrate certain of the new proposalswith Respondent's, but he cautioned that there was "abig gap" Thayer insisted that the best way to close thegap was to start a dialogue about what Respondent*a This was not a firm proposal for the duration of the contract Joce-lyn stated that he was not proposing a duration at that timewanted to attain, but Jocelyn restated that he would ex-amine the proposals, and the meeting adjournedOn September 13, the parties met again, and Jocelynsaid that the gap that he had perceived was present, thatthe Union's proposals did not answer his, and that theparties were more "miles apart" than they had been inMarch Jocelyn said that Respondent won the strike andthere was no reason that it should settle on the Union'sterms Instead, the Union should settle on Respondent'sterms If the Union wanted to do that, it was free to doso, if not, there was no point in further negotiationsThe last negotiations took place on September 30 andOctober 4, 5, and 18 The parties have not met sincethen These meetings involved solely Respondent's inten-tion to implement changes in its health care program sothat those employees who took early retirement could nolonger opt to be covered under Respondent's Blue Cross-Blue Shield plan by paying the rate paid by RespondentThe 106 employees on strike had applied for early retire-ment, and Jocelyn said that their coverage under Re-spondent's rate would cost Respondent money Thechange took effect in November or DecemberAt about this time, or shortly after, the parties wereadvised that General Counsel Lubbers had ordered theissuance of the complaint in this proceeding On October24, 1983, Thayer made an unconditional written offer toreturn to work on behalf of all the striking employeesand that day withdrew the Union's picket line Receivingno reply, Thayer wrote again on October 28, asking Jo-celyn to review the earlier letter On November 1, Joce-lyn replied, accepting Thayer's offer However, he ad-vised that there were "virtually no positions currentlyavailable" and advised further that the employees hadbeen placed on a preferential hiring list When positionsbecame available, they would be offered to qualified re-turning strikersThere followed a series of letters between the partiesThe Umon insisted that the strikers, as unfair labor prac-tice strikers, should be immediately returned to theirformer positions Respondent insisted that the strikerswere merely economic strikers, who would be rehiredonly when vacancies occurred In addition, Respondentinsisted that returning strikers were entitled to reinstate-ment only upon their passing a physical examination Fi-nally, on November 1, Jocelyn stated his willingness toresume negotiations, but, with the unfair labor practicecomplaint soon to issue, Thayer, in this and later ex-changes of correspondence, now insisted that the Unionwould be willing to negotiate only upon the immediatereinstatement of the strikers He took the same positionin answer to Jocelyn's request for discussion of an inter-im wage increase and the conclusion of discussions onthe early retirement conversion option Furthermore,Thayer agreed to bargain about the implementation ofthese proposals only if they were part of the total pack-age, but Jocelyn contended that he had a nght to discussthe two issues alone However, if the Union wished topresent a total package, it was free to do so The partiesremained deadlocked, and the Union, now findingstrength in its budding and hopefully successful unfair 610DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDlabor practice proceeding, resumed picketmg in late De-cemberIV ANALYSIS AND CONCLUSIONSA Surface BargainingSection 8(a)(5) of the Act requires that parties to nego-tiations have a sincere desire to reach an agreementNLRB v Insurance Agents, 361 U S 477, 485, 489 (1960),General Electric Co, 150 NLRB 192, 268 (1964), enfd418 F 2d 736 (2d Cu 1969) A sincere desire to agree,however, does not meant that a party may not engage inhard bargaining or must accede to the desires of theother party Section 8(d) of the Act provides that the ob-ligation to bargain in good faith "does not compel eitherparty to agree to a proposal or require the making of aconcession" The Board has said "A party is entitled tostand firm on a position if he reasonably believes that itis fair and proper or that he has sufficient bargainingstrength to force the other party to agree" AtlantaHilton & Tower, 271 NLRB 1600, 1603 (1984), citingNLRB v Advanced Business Forms Corp, 474 F 2d 457,467 (2d Cu 1973)The antithesis of bargaining in good faith is surfacebargaining In that instance, a party simply attempts tomake it appear that it is willing to reach an agreement,although it has no intention to do so The Board has heldthat although adamant insistence on a bargaining positionis not of itself a refusal to bargain, the following conductis indicative of bad faith "delaying tactics, unreasonablebargaining demands, unilateral changes in mandatorysubjects of bargaining, efforts to bypass the union, failure- to designate an agent with sufficient bargaining author-ity, withdrawal of already-agreed upon provisions, andarbitrary scheduling of meetings" Atlanta Hilton, 271NLRB at 1603 (footnotes omitted)The original complaint contained a miscellany of thisconduct, plus numerous other examples of alleged badfaith In their totality, they may have presented at least amore involved factual basis to support a finding of sur-face bargaining However, all that remains is an emascu-lated complaint containing two allegations from which Iam urged to find a totality of conduct that Respondentdid not sincerely desire an agreement with the UnionThe first is that Respondent made no counterproposalfrom March 28, 1982, through May 1983 The second isthat, when at last Respondent made a counterproposal inJune 1983, it was regressive and predictably unaccept-able The General Counsel's brief does not explain whythe first allegtion violates the Act Rather, the brief re-cites facts and law supporting all the dismissed allega-tions and concludes that the strike was an unfair laborpractice stnke from its inception" Then, it contends"The brief statesIn summary, Respondent, by its overall pattern of bargaining,namely, predetermined set of proposals which were not critical, itsdisruptive bargaining tactics (declaring an Impasse, cancelling ameeting, setting deadlines for the completion of negotiations), its fail-ure to present an economic package including a pension plan untilthe very end of negotiations, its communications with its employee[s]engaged in bargaining with no sincere desire to reach agreement andtherefore violated Section 8(a)(5) of the Act [Footnote omitted ]that Respondent's March 1982 proposal (which is not al-leged in the complaint) was regressive and predictablyunacceptable to the Union, that this prolonged the strike,as did Respondent's advice to the Union that it intendedto implement various changes in terms and conditions ofemployeement, and that•and I quote the argument in itsentirety•"the bargaining in the summer of 1982 was acontinuation of Respondent's course of conduct bad faithbargainging especially in light of Respondent's refusal tomake a proposal" (Emphasis added )The General Counsel and the Union do not claim thatthere was no impasse The contend only that the impassewas caused by Respondent's bad-faith bargaining prior tothe strike and the applicable 10(b) period Because of myDuncane Heating order, I cannot treat the impasse as onecaused by unfair labor practices I have previously foundthat an impasse existed on October 18, 1981, when thestnke began, and 4 months later, in late February 1982Reviewing the negotiations after February 1982, I findthat the parties continued to be utterly stalemated andthat negotiations were fruitless Had it not been for theviolence which prompted Respondent to commence aninjunction action and the resultant state court orderwhich required the parties to return to negotiations, theparties may well not have met in March 1982, so clear itwas to them how deeply divided they were Later nego-tiations were sporadic and minimal Efforts of the FMCSin the summer resulted in nominal new concessions bythe Union, but no major accomplishment on the abso-lutes Although the Union made a new seniority propos-al, that would have so altered the way Respondent coulddo business that Thayer could not reasonably have ex-pected that Respondent would agree to it No substan-tive negotiations were held during the rest of 1982 Theonly real activity in 1983 occurred when Respondentpresented its counterproposal, which now constitutespart of the complaint The summer negotiations showedno signs of a real chance for successIn attempting to ascertain whether further negotiationswere going to be fruitful, and limiting for the momentmy analysis solely to the two absolutes, I find that Joce-lyn was never going to withdraw his proposals He hadearlier threatened that they must comprise part of theoverall settlement of the negotiations, and, although hewas prepared to revise his proposals to meet certain ofThayer's objections and, in fact, did so, he saw no sensein meeting with Thayer until Thayer indicated someassent Until September 1983 Thayer, however, neverwithdrew his fervent opposition to the elimination of ma-chine seniority and job preference Although Jocelyn re-peatedly asked Thayer to revise Respodent's proposals toresolve any problems that he thought might arise,Thayer did not do soI am not blaming Thayer Thayer expressed in No-vember 1981 that the Union was on strike only becauseof Respondent's proposals, and not the Union's He hadthe right to maintain and continue his opposition Tohim, the absolutes constituted Repsondent's attack on thelittle seniority protection that the Umon provided to itsolder members Thayer was not going to risk that lossThere was nothing in Jocelyn's proposal Thayer could BROWN & SHARPE MFG CO611rewrite to salvage something for his members Respond-ent's proposal either was or it was not Only if it "wasnot" was it acceptable, if it "was" there was nothing totalk about So firm was his distaste for the mandatorytransfer clause that Thayer rejected Jocelyn's revision topermit the Union the unilateral right to veto any transferpending review by an arbitrator Respondent had noright to transfer any employee against his or her will,and the Union was not going to permit an arbitrator toapprove such transfer To Thayer, there was no reason,not even a valid, legitimate, and business-justified reason,that should permit Respondent to force an employee totransfer against his willAt least that was Thayer's position until the summer of1983, when he finally agreed to Jocelyn's proposal madeand withdrawn almost a year and a half before By then,of course, Jocelyn was no longer willing to give Thayersome of the protections contained in the prior offer,which Jocelyn had revised to meet certain of Thayer'sobjections In that respect, Thayer simply accepted man-datory transfers too late As to machine seniority and jobpreference, Thayer never accepted it at all The disputeinvolving that proposal contmued throughout all negotia-tions and never showed any sign of resolutionAdmittedly, these were the only two issues in the ne-gotiations Because the parties were never able to resolvethem, they were never able to reach a variety of otherissues which appeared to be major stumbling blocks Theprovisions of a strike settlement agreement, including thethorny issue of the reinstatement of strikers, surelywould have created problems My sampling of Thayer'sreactions shows how little he thought of certain of Re-spondent's proposals and how he projected that theUnion's membership would reject those proposals I findthat Thayer thought that bargaining was fruitless andfutileRespondent's view was the same In a meeting in Oc-tober 1982 with a committee of Respondent's representa-tives, Governor Garrahy said that he had attended anAFL-CIO meeting where he had been given a hard timeabout the strike He hoped to resolve it Jocelyn told himthat prospects for a settlement were "virtually " Re-spondent was suffering business reversals and had begunlayoffs The Union was relying on the Waterman chargefor salvation It had nothing to gain by ending its strikeThe strikers would be giving up their weekly strike ben-efits, and there were no vacancies for strikers to fill Iconclude that the parties correctly understood that theywere at an impasse and that additional negotiationswould not be fruitful, as in fact they proved not to be 38The first component of Respondent's alleged surfacebargaining is that Respondent made no counterproposalafter March 17, 1982, while an impasse existed The Gen-eral Counsel's brief omits any authority to support hertheory that Respondent violated the Act, and there is un-38 The views of the mediators support my conclusion Calderone wasaware that the absolutes could not be resolved unless the Union agreed tothem or Respondent withdrew them He also knew that neither partywas prepared to change its position For example, when It became evi-dent in March 1982 that Respondent would not agree to the Union's newsemonty proposal, Calderone told the parties that he saw no point incontinuing to talk about any of the other issuesdoubtedly good reason The very existence of an impassemeans that there is no real hope that, without substantialand meaningful movement, the parties can reach an un-derstanding What the complaint seeks is a ruling that aparty must attempt to break an impasse by making newoffers No one has ever imposed such an obligation uponparties to collective bargaining, because it is a findingthat one of the parties has a duty to yield on its positionHowever, Section 8(d) states, and it has always been un-derstood to mean what it says, that no one, not Respond-ent here, and not the Union, either, had to make anyconcessionWhat is remarkable about this alleged component ofsurface bargaining is that it seeks to invalidate the veryconcept of an impasse If approved, the complaint dic-tates that a party has the duty to do something to pre-vent an impasse from occurring 39 However, the Boardhas instructed that "parties' duty to bargain during im-passe is suspended pending a change in circumstances"J Hofert Co, 269 NLRB 520, 522 (1984) Once Respond-ent withdrew its final proposal in March 1982, it "wasunder no legal obligation to put forth a new proposalregardless of whether the final proposal was explic-itly withdrawn" Id 49 The General Counsel's theory di-rectly contradicts this authority, as well as commonsense I find that it lacks meritThe second component of the surface bargaining com-plaint, the regressive and predictably unacceptable pro-posal of June 1983, has equally little appeal Collectivebargaining depends on not only reasoned considerationof various arguments but also the parties' needs and de-sires A party is free to take any bargaining stance whichreflects its preception of its needs and bargainingstrength at the time "An employer is entitled to advancea position smcercely held, notwithstanding the employ-er's having taken a different position at an earlier time"Atlas Metal Parts Co v NLRB, 660 F 2d 304, 308 (7thCir 1981) (footnote omitted)The stnke was more than 20 months old on June 25,1983, when Respondent made its allegedly regressiveproposal Because of the impasse over the absolutes, thenegotiations since the beginning of the strike were spo-radic There were some discussions immediately after thebeginning of the strike and stretching into November1981 There was some movement toward reconciling thepositions of the parties regarding the absolutes, but Joce-lyn did not move far enough to placate the Union TheDecember 1981 efforts of a "think tank" resolved noth-ing when Thayer changed his position on the effects ofjob ranking Thereafter, the principal negotiations took38 The theory of the complaint would support a finding that the Unionwas equally guilty of surface bargaining because it refused to agree to theabsolutes40 The General Counsel suggests that it was somehow unfair or evenillegal for Respondent to withdraw any of its offers at any time or to seta deadline on them That suggestion is unsupported and Inaccurate Thereason why a party should be permitted to place a deadline on an offeror withdraw It is that the Board's rules of contract law are qiute differentfrom the technical rules of common law A party may accept an offermonths after it was made, even when that party earlier responded withcounterproposals and rejections and only later accepted the offer CurtinMatheson Scientific, 287 NLRB 350 (1987), see generally Pepsi-Cola Bot-tling Co v NLRB, 659 F 2d 87 (8th Cir 1981) 612DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDplace in March 1982, and those sessions resulted solelybecause the state court judge who was considering Re-spondent's injunction application ordered the parties toresume their negotiationsThose negotiations brought the parties no closer Theabsolutes remained a fundamental difference, with noreal hope of resolution A stnke settlement agreementbecame a massive problem The resolution of the rehir-ing of the strikers or the continued employment of thereplacements never came close to resolution Additionalproblems resulted from Respondent's alleged experienceslearned during the strike, such as supervisors working onunit work Thayer said that he would never agree tothem And the problems grew, and the number and qual-ity of the differences between the parties became greaterTheir dispute broadkned, rather than lessenedBy November 1982 the parties could not agree uponthe scope of what they should be talking about Jocelynwanted to discuss the changes that he wanted to imple-ment, while Thayer wanted to discuss the proposedchanges in the context of the entire agreement Thayerurged Jocelyn to make a new proposal However, Joce-lyn did not want to expend that effort unles he couldhave some assurance that Thayer was willing to settlesome of the issues which resulted from the strike De-spite Thayer's refusal to commit himself, Jocelyn finallygave the Union a complete proposal, as Thayer had re-quested Respondent had won the stnke, but it had lostbusiness and money and had paid for its strike expensesUnder the Act, Respondent was entitled to considerwhat it had suffered during the strike, take a hard look atits bargaining strength, and change its demands accord-ingly O'Malley Lumber Co, 234 NLRB 1171, 1179-1180(1978), L W Le Fort Co, 290 NLRB 345 (1988) Onceit determined that the Union had lost the strike, Re-spondent could capitalize on its new-found economicstrength to "retrieve some of the economic benefits thatit lost in the prior contracts" without violating the ActWorld Publishing Co, 220 NLRB 1065, 1071 (1975), enfdsub nom Omaha Typographical Union v NLRB, 545 F 2d1138 (8th Cir 1976) "A strike is a two-edged swordDepending upon how it affects the employer's oper-ations, the strikers may gain concessions or they maylose concessions previously obtained" HickmbothamBros Ltd, 254 NLRB 96, 102 (1981) And Respondenthad the nght to impose a deadline on the time that theUnion had to accept it Barry- Wehmiller Co, 271 NLRB471, 472 fn 7 (1984), J Hofert Co, supra See also Hen-drick Mfg Co, 287 NLRB 310 (1987)If Respondent had the right to retrieve what it hadlost in prior negotiations and concessions it had earliergiven and make changes in accord with what it learnedaunng the strike, then its proposals, even if regressive,do not violate the Act To prove a violation of the Act,the General Counsel must show that Respondent's Juneproposals were "of such a nature as to warrant the con-clusion that they were intended to frustrate meaningfulbargiumng " Pipe Line Development Co, 272 NLRB 48,49 (1984) The ensuing negotiations, however, never fo-cused on Respondent's proposals Instead, Thayer, per-haps mindlessly or perhaps with much thought, becausehe had no solution to the problem posed by the abso-lutes, other than rejection, offered a counterproposalwhich, on the central issue of the absolutes, stated thatthe parties should discuss and negotiate them Jocelynimmediately made an issue out of Thayer's lack of ameaningful proposal after almost 2 years of negotiationsHe properly directed the negotiations to the originalcore of the parties' disagreement, the absolutes Andthere, in the summer of 1983, the negotiations remainedThe negotiators never began a full discussion of the newproposals, such as the reduced wage offer, the openshop, and all the other provisions that were arguably re-gressiveAs a result, I find no evidence that in offering themRespondent was motivated by bad faith or an intent tofrustrate agreement Challenge-Cook Bros, 288 NLRB387 (1988) Respondent exercised its right to use its eco-nomic muscle in good faith to make up for what he per-ceived were years of contractual strangulation Becausethere were no meaningful negotiations about the newproposals, I find no other evidence which proves thatJocelyn made the proposals vindictively or that Re-spondent was wedded to its entire offer HickinbothamBros Ltd, supra, 254 NLRB at 104, Barry- Wehmiller Co,supra, 271 NLRB at 473 Finally, there was no proofthat Respondent's proposal, which it never wanted tomake because it was convinced that the Umon would notagree to the issues that caused the strike, sidetracked thenegotiations and caused the negotiations to be unsuccess-ful The negotiations had been unsuccessful for almost 2years, without the June 1983 proposal Reliable Tool Co,268 NLRB 101 (1983)The General Counsel also alleges a violation by re-peating what Thayer often said at the bargaining table,that Respondent's proposal had no chance of being ac-cepted by a self-respecting union, relying upon NLRB vReed & Prince Mfg Co. 205 F 2d 131 (1st Or 1953),cert denied 346 US 887 (1953), Sweeney & Co, 176NLRB 208, 212 (1969), modified 437 F 2d 1127 (5th Cir1971) In Reichhold Chemicals, 277 NLRB 639, 640(1985), the Board appeared to abandon any subjectiveevaluation of bargaining proposals "The Board will notattempt to evaluate the reasonableness of a party's bar-gaining proposals, as distinguished from bargaining tac-tics, in determining whether the party had bargained ingood faith" However, the Board, on "further reflec-tion," concluded that the prior statement was "an impre-cise description of the process the Board undertakes inevaluating whether a party has engaged in good-faithbargaimng " Reichhold Chemicals, 288 NLRB 69 (1988)The Board continuedSpecifically, the quoted sentence could lead to themisconception that under no circumstances will theBoard consider the content of a party's proposal inassessing the totality of its conduct during negotia-tions On the contrary, we wish to emphasize thatin some cases specific proposals might become rele-vant in determining whether a party had bargainedin bad faith The Board's earlier decision in this caseis not to be construed as suggesting that this Boardhas precluded itself from reading the language of BROWN & SHARPE MFG CO613contract proposals and examining insistence on ex-treme proposals in certain situationsThat we will read proposals does not mean, how-ever, that we will decide that particular proposalsare either "acceptable" or "unacceptable" to aparty Instead, relying on the Board's cumulative in-stitutional experience in administering the Act, weshall continue to examine proposals when appropri-ate and consider whether, on the basis of objectivefactors, a demand is clearly designed to frustrateagreement on a collective-bargaining contract TheBoard's task in cases alleging bad-faith bargaining isthe often difficult one of determining a party'sintent from the aggregate of its conduct In per-forming this task we will strive to avoid makingpurely subjective judgements concemmg the sub-stance of proposals [Footnote omitted ]I find, therefore, that there is no legal justification forthe allegation that Respondent engaged in surface bar-gaining because the Union, as a "self-respecting" union,could not accept the absolutes Whether Respondent pro-posed the absolutes to frustrate agreement would havebeen a viable argument had it been raised timely, but it isbarred by my Ducane Heating ruling Whether the abso-lutes are "extreme proposals" is also barred by Section10(b) If that issue were not barred, I would find that theprovisions that would permit Respondent to transfer andassign employees are not uncommon in collective-bar-gaining agreements Furthermore, although the Unionadamantly opposed them, it finally agreed to one of themandatory transfer provisions proposed by RespondentThe Union was also willing at one time to eliminate se-niority if Respondent would agree to the Union's jobranking proposal Under these circumstances, I find thatthe proposals are not "extreme" and that Respondent didnot violate the Act by proposing them 4 1The General Counsel makes two other arguments Thefirst is that Respondent's offer was for a contract withouta term That is an unfair and unwarranted characteriza-tion of what Jocelyn offered in June The Union's notesshow that Jocelyn said that he "was not proposing [acontract duration] at this time" Respondent's notes statethat Jocelyn thought that the contact duration "willdepend on [the] contract" Jocelyn was obviously sayingthat, depending on the substantive terms of what the par-ties agreed to, he would propose a term of the contractFor example, I understood him to mean that, if the par-ties agreed to one wage increase, 1-year agreement couldbe negotiated If they agreed on two increases, a 2-yearterm could be agreed upon In no sense did I understandthat Jocelyn was proposing a single wage increase in acontract with no end41 Jocelyn testified at some length about private conversation he hadwith some officials of the Union's International organization in September1983 There was a move, behind Thayer's back, to settle the strike basedon Jocelyn's June 25 offer, omitting the open-shop proposal A schemewas adopted to undercut Thayer, but all efforts failed when GeneralCounsel Lubbers announced that he had authorized Issuance of a consoli-dated complaint This testimony tends to show that Jocelyn made hisJune 25 proposal not to frustrate agreement, but to obtain an agreementHe was almost successfulThe second argument of the General Counsel, quotedin its entirety, is that "[W]hen the Union made a coun-terproposal it was completely rejected by the Respond-ent [and Respondent failed] to even consider the Union'sproposal" I am not sure what this argument means Thebrief says nothing more•no citations of authority, nowords of wisdom I do not even know how this relatesto what Respondent is charged with Finally, I do notknow what the General Counsel expected of Respond-ent If the expectation was that Respondent should im-mediately have made concessions, I have already reject-ed that notionThe two major issues continued to the absolutes Al-though the Union finally gave in to the idea of mandato-ry transfers, it never agreed to Respondent's proposal onjob preference Instead, Thayer offered a proposal for amassive revision of seniority principles which Respond-ent had rejected almost 18 months before I know of noreason that Respondent was required to pause before re-jecting what appeared to be a badly calculated offer orshould not have had the immediate right to reject thisproposal After all, it had analyzed the proposal fully ayear and one-half year before Because of the lack of anylegal support in the brief, apparently the General Coun-sel knows of no reason, either Finally, the exchange ofproposals in mid-1983 represented an attempt by theUnion to return to offers which had some validity whenthe Union had greater bargammg strength Now, theUnion was weak and Respondent was capitalizing onthat weakness and its strength The Act permits it to doso Rescar, Inc , 274 NLRB 1 (1985)B The Refusals to Furnish InformationI have previously dismissed one allegation of the com-plaint alleging that Respondent refused to furnish theUnion with certain information There are other similarviolations which remain in the complaint On September13, 1982, Thayer requested that Respondent supply himwith copies of transfers normally supplied to the Unionunder the terms of the expired collective-bargainingagreement, copies of upgrading of employees, and copiesof any letters of termination of employees in the unitsrepresented by the Union On September 21, 1982, Re-spondent notified the Union that a returning striker, whorequested that Respondent not divulge his name, hadbeen suspended for 10 days On September 24, Thayerdemanded, among other things, the employee's name,which Jocelyn refused to giveJocelyn's refusal to supply that employee's name wasconsistent with his refusal to supply the names of any ofthe employees in the other documents that Thayer hadrequested A bit of historical perspective is warranted byletter dated March 1, 1982, the Union requested thenames and addresses of all replacement employees Re-spondent, replying on April 6, 1982, declined to do sobecause it would create a "clear and present danger tothe employees" The names and addresses of replace-ments are prsumptively relevant, and the Union does nothave to particularize its need for such =formationTrumbull Memorial Hospital, 288 NLRB 1429 (1988),Bozzuto's, Inc , 275 NLRB 353 (1985), Georgetown Hoh- 614DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDday Inn, 235 NLRB 485, 486 (1978) However, when theUnion filed an unfair labor practice charge based on thisrefusal Respondent argued before the Regional Director,and convinced him, that no complaint should issue be-cause the Union's picket line misconduct would lead toviolence to and harassment of the strike replacementsThe Union's unfair labor practice charge in Case 1-CA-19690 was dismissed, and the Office of Appeals affirmedthat decisionIn response to the Union's letters m September 1982,Respondent initially refused to supply any of the infor-mation that the Union sought However, as part of an in-formal settlement of the Union's unfair labor practicecharge, Respondent agreed to provide everything but thenames of the employees The General Counsel nowargues that the omissions of the names render the infor-mation useless and that, in any event, it is well estab-lished that there must be more than a speculative con-cern on Respondent's part, there must be a clear andpresent danger, citing Burkart Foam, 283 NLRB 351(1987), enfd 848 F 2d 825 (7th Cir 1988), Safehte Glass,283 NLRB 929, 948 fn 26 (1987)The General Counsel contends that Respondent pro-vided no evidence that the Union would harass the strikereplacements I disagree Jocelyn testified to two massdemonstrations in which people were injured and prop-erty was damaged He testified to an explosion of a vanHe testified that Respondent twice brought injunctionactions against the Union Respondent filed an unfairlabor practice charge complaining of the violence, andthe General Counsel issued a complaint alleging 28 sepa-rate incidents of 8(b)(1) conduct occurring from Febru-ary 4 to June 3, 1982 The conduct complained of rangedfrom threats of bodily harm to throwmg rocks and otherprojectiles to arson and detonating explosive devices andassault 42 The Union executed an informal settlementagreement of the charge While the settlement does notconstitute a confession of liability, there was nonethelessenough proof to convince the Regional Director to issuea complaintThis is a sufficient showing of harassment of and vio-lence against the strike replacements Most of the vio-lence took place at or near Respondent's facilities Someemployees, however, were being harassed at their homes,and some employees were assaulted at places where theymet to carpool The object was to stop current employ-ees from breaking the strike, and it is logical to infer thatthe Union was responsible At the hearing, the Union42 On March 31, 1982, the state court found similar conduct committedsince March 4damage to automobilies, threats, threats of physical violence, brokenwindows, flying missiles One incident testified to, a six-inch boulderor stone was thrown through a window in an occupied vehicleThere has been at least one fire, an attempt to block Ingress andegress in North Kingstown by throwing debris on the road, pound-ing on automobiles, nails in the highway, nails in tires And there isno question in my mind of the extent and the horribly violent natureof these facts, as I have determmed them to be The March 22 inci-dent was chaos, anarchy, danger to hfe, and a condition that a civil-ized society ought not be expected to endureNonetheless, the court was unable to find that the Union was responsiblefor this conduct, despite its finding that Thayer was present at the picketline daily, a fact that may well have convinced the Board of the Union'sliabilityneither denied that the violence occurred nor that it wasresponsible for the violence I find that Respondent hada reasonable basis for believing that the Union was fos-tering this violence There was, therefore, a clear andpresent danger that the Union would continue its illegalactivities and a substantial reason for Respondent towithhold the names of current employees I will, there-fore, dismiss the complaint as it alleges that Respondentviolated Section 8(a)(5) by refusing to reveal the namesof current employeesHowever, there was no showing that the Union com-mitted violence against employees who had been ternu-nated There was obviously an attempt to disrupt Re-spondent's business by preventing Respondent's employ-ees from reporting to work There would be little pur-pose for the Union to commit violence against those whowere no longer working for Respondent and who werenot reporting for work I, therefore, find no clear andpresent danger that the Union would take action againstthem and conclude that Respondent had no justificationfor witholdmg their names 43 I conclude that Respond-ent has violated the Act in this one respectC The Unilateral ChangesI have recited various unilateral changes which consti-tute allegations of the complaint Because there is no evi-dence to the contrary, I credit Jocelyn's letter that statedthat some of those changes had not been implementedThere is still a legitimate claim of impropriety becausehis letter constituted a threat to violate the Act In addi-tion, I find that Respondent increased wages and otherbenefits on or before April 6, 1982, and implemented aninterim wage increase on or about December 5, 1983 Fi-nally, on or about November 23, 1983, Respondent an-nounced that it was going to eliminate the early retireehealth plan conversion plan effective on November 30,1983I have found above that the parties had reached animpass long before Respondent implemented thesechanges It is well settled that, when there is an impasse,an employer is free to change terms and conditions ofemployment as long as those changes were reasonablyencompassed in its earlier rejected proposals, as theywere here NLRB v Katz, 369 U S 736, 745 (1962),Western Publishing Co, 269 NLRB 355 (1984) The ruleapplies to all the prompasse proposals, even if no im-passe had occurred as to certain of the proposals whichwere implemented Western Publishing Co, supraThe only facts presented which may distinguish thisproceeding from the ordinary one is that certain of theimplemented proposals had earlier been withdrawn Ifind no cogent reason that Respondent should not bepermitted to do exactly what it did The Union had theopportunity to accept a contract containing all the pro-posals that Repsondent later implemented The Unionhad the opportunity to discuss each of these proposalsand to persuade Respondent to offer a contract more to43 By November 18, 1982, Respondent had agreed to settle the portionof Case 1-CA-19958 relating to many of the Union's demands for infor-mation and had given It the names of the employees who had been sus-pended or terminated BROWN & SHARPE MFG CO615the Union's liking It ultimately decided that Respond-ent's proposal was insufficient The impasse continued,and Respondent was entitled to withdraw its offer, wasunder no duty to propose a different proposal, and couldmake changes in working conditions so long as they didnot exceed what it had previously offered to the UnionJ Hofert Co, 269 NLRB 520, 520-522 (1984), Taylor-Winfield Corp, 225 NLRB 457, 463 (1976) For the samereasons, Respondent did not violate the Act when itgranted the interim wage increase in December 1983The Union had agreed to that wage increase more than ayear before, Respondent had made no better offer in theinterim, and the amount of a wage increase was never anissue that separated the partiesThe last unilateral change complained of was Re-spondent's proposal to eliminate the health insurance forretirees, a proposal which Respondent had discussedwith the Union as early as July 12, 1983, and at fourlater negotiating sessions The Union consistently refusedto assent to this kind of relief unless it was a part of atotal settlement of the strike Because of the Union's po-sition, the parties were once again at an impasse, and Re-spondent was entitled to do what it did An even morecompelling reason is that Respondent, while agreeing totalk about the issue, relied upon and never waived itsrights under Chemical Workers v Pittsburgh Glass, 404U S 157 (1971) That holds that the bargammg obliga-tion does not extend to the benefits of former employeeswho have retired Respondent's brief represents that itsproposal affected only then retired employees I am notconvmced that this is wholly correct However, to theextent it is, I conclude that Respondent did not violatethe Act by unilaterally changing benefits when it had noobligation to bargain and the persons who were affectedby the change were not employees within the meaning ofthe ActFinally, Jocelyn raised both the interim wage increaseand the retirees' benefits issues throughout November1983 and offered to bargain about them before imple-mentmg his proposals It was Thayer who repeatedly re-fused to negotiate about these changes unless all strikerswere first reinstated Accordmgly, I conclude that Re-spondent never refused to negotiate about the implemen-tation of these proposals, as the complaint allegesD Condition for Reinstatement of StrikersCommencing in mid-July 1982 Respondent condi-tioned the reinstatement of strikers upon their taking andpassing a physical examination The complaint allegesthat commencing November 1, 1983, Respondent's con-dition violated the Act Again, the General Counsel'sbrief contains no supporting legal argument or citationsI find that under past practice Respondent conductedphysical examinations of employees who returned fromabsences covered by Workmen's Compensation benefitsor leaves of absence exceeding 2 weeks By November1983 the strike was more than 2 years old Because therequirement for physical examinations applied to all em-ployees after they had been absent from Respondent'semploy for 2 weeks, Respondent's attempt to impose therequirement on returning strikers did not amount totreating them as new employees Thus, it was not an ille-gal condition for their reinstatement I find no violationAztec Bus Lines, 289 NLRB 1021 (1988) 44E The Conversion of the StrikersI have found that Respondent committed a singleunfair labor practice of refusing to give to the Union thenames of employees who were discharged The record isbarren of any suggestion that this conduct had any rela-tionship to the continuation of the Union's strike Fur-thermore, the Union never mentioned Respondent's re-fusal to its members I conclude that the strike continuedsolely because the Union could not reach an agreementwith Respondent and was attempting to exert economicpressure to obtain an agreement containing more favor-ble terms than what Respondent offered it At no timewas the strike converted into an unfair labor practicestrikeV THE EFFECT OF THE UNFAIR LABOR PRACTICE ONCOMMERCERespondent's activities set forth in section III, above,occurring in connection with the operations of Respond-ent described in section II, above, have a close, mtunate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow thereofVI THE REMEDYHaving found that Respondent has engaged in anunfair labor practice within the meaning of Section8(a)(1) and (5) of the Act, I shall recommend that itcease and desist therefrom and post an appropriatenotice Because Respondent gave the Union the names ofthe discharged employees in 1982, no affirmative remedyis warranted[Recommended Order omitted from publication ]"Respondent contends that in March 1982 It proposed to conductphysical examinations of its employees at any time Because the Unionrejected that proposal, Respondent argues that it was entitled to Imple-ment it However, Respondent never gave the Umon notice that it in-tended to implement this proposal, and there is no proof that the proposalwas ever implemented In addition, there was no showing that this provi-sion was applied to any employees except returning strikers I reject thisdefense